Exhibit 10.2

 



 

 

SALE AND SERVICING AGREEMENT

 

by and among

 

USAA AUTO OWNER TRUST 2014-1

 

as Issuer

 

USAA ACCEPTANCE, LLC,

 

as Seller

 

USAA FEDERAL SAVINGS BANK,

 

as Servicer

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Indenture Trustee

 

Dated as of February 28, 2014

 

 

 

708320802 14443670

 



Table of Contents



 

  Page     ARTICLE I          definitions and usage       SECTION 1.1  
Definitions 1 SECTION 1.2   Other Interpretive Provisions 1         ARTICLE II  
CONVEYANCE OF TRANSFERRED Assets           SECTION 2.1   Conveyance of
Transferred Assets 2 SECTION 2.2   Representations and Warranties of the Seller
as to each Receivable 2 SECTION 2.3   Repurchase upon Breach 2 SECTION 2.4  
Custody of Receivable Files 3         ARTICLE III         administration and
servicing of receivables and trust property       SECTION 3.1   Duties of
Servicer 5 SECTION 3.2   Collection of Receivable Payments 6 SECTION 3.3  
Realization Upon Receivables 8 SECTION 3.4   Maintenance of Security Interests
in Financed Vehicles 8 SECTION 3.5   Covenants of Servicer 9 SECTION 3.6  
Purchase of Receivables Upon Breach 9 SECTION 3.7   Servicing Fee 9 SECTION 3.8
  Servicer’s Certificate 9 SECTION 3.9   Annual Officer’s Certificate; Notice of
Servicer Replacement Event 10 SECTION 3.10   Annual Registered Public Accounting
Firm Attestation Report 10 SECTION 3.11   Servicer Expenses 10 SECTION 3.12  
Exchange Act Filings 11         ARTICLE IV         DISTRIBUTIONS; ACCOUNTS;
STATEMENTS TO THE certificateholder AND THE noteHOLDERs       SECTION 4.1  
Establishment of Accounts 11 SECTION 4.2   Remittances 13 SECTION 4.3  
Additional Deposits and Payments 13 SECTION 4.4   Distributions 14 SECTION 4.5  
Net Deposits 15 SECTION 4.6   Statements to Certificateholder and Noteholders 15
SECTION 4.7   No Duty to Confirm 16         ARTICLE V         THE SELLER      
SECTION 5.1   Representations and Warranties of Seller 17 SECTION 5.2  
Liability of Seller; Indemnities 18 SECTION 5.3   Merger or Consolidation of, or
Assumption of the Obligations of, Seller 19 SECTION 5.4   Limitation on
Liability of Seller and Others 19

 

708320802 14443670 i  

 



Table of Contents

(continued)

 

Page

 

SECTION 5.5   Seller May Own Notes 19 SECTION 5.6   Sarbanes-Oxley Act
Requirements 20 SECTION 5.7   Compliance with Organizational Documents 20
SECTION 5.8   Perfection Representations, Warranties and Covenants 20        
ARTICLE VI         THE SERVICER       SECTION 6.1   Representations of Servicer
20 SECTION 6.2   Indemnities of Servicer 21 SECTION 6.3   Merger or
Consolidation of, or Assumption of the Obligations of, Servicer 23 SECTION 6.4  
Limitation on Liability of Servicer and Others 23 SECTION 6.5   Delegation of
Duties 23 SECTION 6.6   The Bank Not to Resign as Servicer 24 SECTION 6.7  
Servicer May Own Notes 24         ARTICLE VII         REPLACEMENT OF SERVICER  
    SECTION 7.1   Replacement of Servicer 24 SECTION 7.2   Notification to
Noteholders 26         ARTICLE VIII         OPTIONAL PURCHASE       SECTION 8.1
  Optional Purchase of Trust Estate 26         ARTICLE IX         MISCELLANEOUS
PROVISIONS       SECTION 9.1   Amendment 27 SECTION 9.2   Protection of Title 28
SECTION 9.3   Other Liens or Interests 29 SECTION 9.4   Transfers Intended as
Sale; Security Interest 29 SECTION 9.5   Notices, Etc 30 SECTION 9.6   Choice of
Law 30 SECTION 9.7   Headings 31 SECTION 9.8   Counterparts 31 SECTION 9.9  
Waivers 31 SECTION 9.10   Entire Agreement 31 SECTION 9.11   Severability of
Provisions 31 SECTION 9.12   Binding Effect 31 SECTION 9.13   Acknowledgment and
Agreement 31 SECTION 9.14   Cumulative Remedies 32 SECTION 9.15   Nonpetition
Covenant 32 SECTION 9.16   Submission to Jurisdiction; Waiver of Jury Trial 32
SECTION 9.17   Limitation of Liability 33 SECTION 9.18   Third-Party
Beneficiaries 33 SECTION 9.19   Information Requests 33 SECTION 9.20  
Regulation AB 34

 

708320802 14443670 ii  

 



Table of Contents

(continued)

 

Page

 

SECTION 9.21   Information to Be Provided by the Indenture Trustee 34 SECTION
9.22   Form 8-K Filings 35 SECTION 9.23   Further Assurances 35 SECTION 9.24  
Cooperation 36 SECTION 9.25   Rights of the Certificateholder 36

 

Appendix A         Definitions         Schedule I Representations and Warranties
With Respect to the Receivables         Schedule II Notice Addresses        
Exhibit A Form of Assignment pursuant to Sale and Servicing Agreement        
Exhibit B Perfection Representations, Warranties and Covenants         Exhibit C
Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance         Exhibit D Form of Indenture Trustee’s Annual Certification  
      Exhibit E Form of Indenture Trustee’s Annual Certification Regarding Item
1117 and Item 1119 of Regulation AB  

 

708320802 14443670 iii  

 



SALE AND SERVICING AGREEMENT, dated as of February 28, 2014 (together with all
exhibits, schedules and appendices hereto and as from time to time amended,
supplemented or otherwise modified and in effect, this “Agreement”), by and
among USAA AUTO OWNER TRUST 2014-1 (the “Issuer”), a Delaware statutory trust,
USAA ACCEPTANCE, LLC, a Delaware limited liability company, as seller (the
“Seller”), USAA FEDERAL SAVINGS BANK, a federally chartered savings association
(the “Bank”), as servicer (in such capacity, the “Servicer”) and as custodian,
and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as indenture
trustee (the “Indenture Trustee”).

 

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including retail motor vehicle installment loans that are
secured by new and used automobiles and light-duty trucks;

 

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

 

WHEREAS, the Bank is willing to service such motor vehicle receivables and
related property on behalf of the Issuer;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

ARTICLE I

 

definitions and usage

 

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto.

 

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article; (c)
the words “hereof,” “herein” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and

 

708320802 14443670

 





(h) unless the context otherwise requires, defined terms shall be equally
applicable to both the singular and plural forms.

 

ARTICLE II

 

CONVEYANCE OF TRANSFERRED Assets

 

SECTION 2.1 Conveyance of Transferred Assets. In consideration of the Issuer’s
sale and delivery to, or upon the order of, the Seller of all of the Notes and
the Certificate on the Closing Date, the Seller does hereby irrevocably sell,
transfer, assign and otherwise convey to the Issuer without recourse (subject to
the obligations herein) all right, title and interest of the Seller, whether now
owned or hereafter acquired, in and to the Transferred Assets, described in the
assignment substantially in the form of Exhibit A (the “Assignment”) delivered
on the Closing Date. The sale, transfer, assignment and conveyance made
hereunder will not constitute and is not intended to result in an assumption by
the Issuer of any obligation of the Seller or the Originator to the Obligors or
any other Person in connection with the Receivables or the other assets and
properties conveyed hereunder or any agreement, document or instrument related
thereto.

 

SECTION 2.2 Representations and Warranties of the Seller as to each Receivable.
The Seller hereby makes the representations and warranties set forth on Schedule
I as to the Receivables sold, transferred, assigned, and otherwise conveyed to
the Issuer under this Agreement on which such representations and warranties the
Issuer relies in acquiring the Receivables. The representations and warranties
as to each Receivable shall survive the Grant of the Receivables by the Issuer
to the Indenture Trustee pursuant to the Indenture. Notwithstanding any
statement to the contrary contained herein or in any other Transaction Document,
the Seller shall not be required to notify any insurer with respect to any
Insurance Policy obtained by an Obligor.

 

SECTION 2.3 Repurchase upon Breach. Upon discovery by any party hereto of a
breach of any of the representations and warranties set forth in Section 2.2 at
the time such representations and warranties were made which materially and
adversely affects the interests of the Issuer or the Noteholders, the party
discovering such breach shall give prompt written notice thereof to the other
parties hereto; provided, that delivery of the Servicer’s Certificate which
identifies that Receivables are being or have been repurchased shall be deemed
to constitute prompt notice by the Servicer (if the Bank is the Servicer) of
such breach; provided, further, that the failure to give such notice shall not
affect any obligation of the Seller hereunder. If the Seller does not correct or
cure such breach prior to the end of the Collection Period which includes the
60th day (or, if the Seller elects, an earlier date) after the date that the
Seller became aware or was notified of such breach, then the Seller shall
purchase any Receivable materially and adversely affected by such breach from
the Issuer on the Payment Date following the end of such Collection Period (or,
if the Seller elects, an earlier date). Any such breach or failure will be
deemed to not have a material and adverse effect if such breach or failure does
not affect the ability of the Issuer to collect, receive and retain timely
payment in full on such Receivable, including Liquidation Proceeds. Any such
purchase by the Seller shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, the Seller shall make (or shall cause to be
made) a payment to the Issuer equal to the Repurchase Price by depositing such
amount into

 



708320802 144436702Sale and Servicing Agreement
(USAA 2014-1)



 



the Collection Account prior to 11:00 a.m., New York City time on such Payment
Date, or earlier date, if elected by the Seller. Upon payment of such Repurchase
Price by the Seller, the Issuer and the Indenture Trustee shall release and
shall execute and deliver such instruments of release, transfer or assignment,
in each case without recourse or representation, as shall be reasonably
requested of it to vest in the Seller or its designee any Receivable repurchased
pursuant hereto. It is understood and agreed that the right to cause the Seller
to repurchase (or to enforce the obligations of the Bank under the Purchase
Agreement to repurchase) any Receivable as described above shall constitute the
sole remedy respecting such breach available to the Issuer and the Indenture
Trustee. Neither the Owner Trustee nor the Indenture Trustee will have any duty
to conduct an affirmative investigation as to the occurrence of any condition
requiring the repurchase of any Receivable pursuant to this Section 2.3.
Notwithstanding anything herein to the contrary, the Seller shall only be
obligated to pay such Repurchase Price and repurchase the related Receivable to
the extent it receives the Repurchase Price from the Bank pursuant to Section
3.3 of the Purchase Agreement.

 

SECTION 2.4 Custody of Receivable Files.

 

(a) Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer, upon the execution and delivery of this
Agreement, hereby revocably appoints the Servicer, and the Servicer hereby
accepts such appointment, to act solely on behalf of and for the benefit of the
Indenture Trustee as custodian of the following documents or instruments, but
only to the extent held in tangible paper form or electronic form, which are
hereby or will hereby be constructively delivered to the Indenture Trustee (or
its agent or designee), as pledgee of the Issuer pursuant to the Indenture with
respect to each Receivable (but only to the extent applicable to such Receivable
and only to the extent held in tangible paper form) (the “Receivable Files”):

 

(i)the fully executed original of the retail motor vehicle installment loan or
promissory note and security agreement related to such Receivable (with respect
to tangible chattel paper) or an “authoritative copy” (as such term is used in
Section 9-105 of the UCC) of the Receivable (with respect to electronic chattel
paper) or, if no such original executed Receivable or authoritative copy exists,
a copy thereof, including any written amendments or extensions thereto;

 

(ii)the original credit application or a photocopy thereof to the extent held in
paper form;

 

(iii)the original Certificate of Title or, if not yet received, evidence that an
application therefor has been submitted with the appropriate authority or such
other document (electronic or otherwise, as used in the applicable jurisdiction)
that the Servicer keeps on file, in accordance with its Customary Servicing
Practices, evidencing the security interest of the Originator in the Financed
Vehicle; provided, however, that in lieu of being held in the Receivable File,
the Certificate of Title may be held by a third party service provider engaged
by the Servicer to obtain or hold Certificates of Title; and

 



708320802 144436703 Sale and Servicing Agreement
(USAA 2014-1) 





 



(iv)any and all other documents that the Servicer or the Seller keeps on file,
in accordance with its Customary Servicing Practices, relating to a Receivable,
an Obligor or a Financed Vehicle (but only to the extent applicable to such
Receivable and only to the extent held in tangible paper form or electronic
form).

 

The foregoing appointment of the Servicer is deemed to be made with due care.

 

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. The Servicer, in
accordance with its Customary Servicing Practices: (i) may maintain all or a
portion of the Receivable Files in electronic form and (ii) may maintain custody
of all or any portion of the Receivable Files with one or more of its agents or
designees.

 

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with Section
6.5). The Servicer will make available to the Issuer and the Indenture Trustee
or their duly authorized representatives, attorneys or auditors a list of
locations of the Receivable Files upon request. The Servicer will provide access
to the Receivable Files, and the related accounts records, and computer systems
maintained by the Servicer at such times as the Issuer or the Indenture Trustee
direct, but only upon reasonable notice and during the normal business hours,
which do not unreasonably interfere with the Servicer’s normal operations, at
the respective offices of the Servicer.

 

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable, to the extent it
does not unreasonably interfere with the Servicer’s normal operations. The
Servicer shall not be responsible for any loss occasioned by the failure of the
Indenture Trustee or its agent or designee to return any document or any delay
in doing so. Any document so released will be handled by the Indenture Trustee
with due care and returned to the Servicer for safekeeping as soon as the
Indenture Trustee or its agent or designee, as the case may be, has no further
need therefor.

 

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by a Responsible Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

 

(f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee and their
respective directors, officers, employees and agents for any and all claims,
liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses of any kind whatsoever that may be imposed on, incurred by, or asserted
against the Issuer or the Indenture Trustee as the result of any act or omission
in

 



708320802 144436704 Sale and Servicing Agreement
(USAA 2014-1) 



 





any way relating to the maintenance and custody by the Servicer as custodian of
the Receivable Files; provided, however, that the Servicer will not be liable
(i) to the Indenture Trustee or the Issuer for any portion of any such amount
resulting from the willful misconduct, bad faith or negligence of the Indenture
Trustee or the Issuer or (ii) to the Indenture Trustee for any portion of any
such amount resulting from the failure of the Indenture Trustee, the Indenture
Trustee’s agent or the Indenture Trustee’s designee to handle with due care any
Certificate of Title or other document released to the Indenture Trustee or the
Indenture Trustee’s agent or designee pursuant to Section 2.4(d).

 

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Cut-Off Date and will continue in full force and
effect until terminated pursuant to this Section 2.4(g). If the Bank resigns as
Servicer in accordance with Section 6.6 or if all of the rights and obligations
of the Servicer have been terminated under Section 7.1, the appointment of the
Servicer as custodian hereunder may be terminated by the Indenture Trustee, or
by the Noteholders evidencing not less than 66⅔% of the Note Balance of the
Controlling Class, in the same manner as the Indenture Trustee or such
Noteholders may terminate the rights and obligations of the Servicer under
Section 7.1. As soon as practicable after any termination of such appointment,
the Servicer will deliver to the Indenture Trustee (or, at the direction of the
Indenture Trustee, to its agent) the Receivable Files and the related accounts
and records maintained by the Servicer at such place or places as the Indenture
Trustee may reasonably designate; provided, however, that with respect to
authoritative copies of the Receivables constituting electronic chattel paper,
the Servicer, in its sole discretion, shall either (i) continue to hold any such
authoritative copies on behalf of the Issuer and the Indenture Trustee or the
Indenture Trustee’s agent or (ii) deliver copies of such authoritative copies
and destroy the authoritative copies maintained by the Servicer prior to its
termination such that such copy delivered to the Indenture Trustee or the
Indenture Trustee’s agent becomes the authoritative copy of the Receivable
constituting electronic chattel paper.

 

ARTICLE III

 

administration and servicing of
receivables and trust property

 

SECTION 3.1 Duties of Servicer.

 

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending invoices or payment coupons to Obligors,
reporting any required tax information to Obligors, accounting for collections
and furnishing monthly and annual statements to the Indenture Trustee with
respect to distributions. The Servicer is not required under the Transaction
Documents to make any disbursements via wire transfer or otherwise on behalf of
an Obligor. There are no requirements under the Receivables or the Transaction
Documents for funds to be, and funds shall not be, held in trust for an Obligor.
No payments or disbursements

 

708320802 144436705 Sale and Servicing Agreement
(USAA 2014-1) 





 



are required to be made by the Servicer on behalf of the Obligor. The Servicer
hereby accepts such appointment and authorization and agrees to perform the
duties of Servicer with respect to the Receivables set forth herein.

 

(b) The Servicer will follow its Customary Servicing Practices and will have
full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholder, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Receivables or to the Financed Vehicles
securing such Receivables. The Servicer is hereby authorized to commence, in its
own name or in the name of the Issuer, a legal Proceeding to enforce a
Receivable or an Insurance Policy or to commence or participate in any other
legal Proceeding (including a bankruptcy Proceeding) relating to or involving a
Receivable, an Obligor or a Financed Vehicle. If the Servicer commences a legal
Proceeding to enforce a Receivable or an Insurance Policy, the Issuer will
thereupon be deemed to have automatically assigned such Receivable or its rights
under such Insurance Policy to the Servicer solely for purposes of commencing or
participating in any such Proceeding as a party or claimant, and the Servicer is
authorized and empowered by the Issuer to execute and deliver in the Servicer’s
name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such Proceeding. If in any
enforcement suit or legal Proceeding it is held that the Servicer may not
enforce a Receivable or an Insurance Policy on the ground that it is not a real
party in interest or a holder entitled to enforce the Receivable or an Insurance
Policy, the Issuer will, at the Servicer’s expense and direction, take steps to
enforce the Receivable or an Insurance Policy, including bringing suit in its
name or the name of the Indenture Trustee. The Issuer will furnish the Servicer
with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder. The Servicer, at its expense, will obtain on behalf of the
Issuer all licenses, if any, reasonably requested by the Seller to be held by
the Issuer in connection with ownership of the Receivables, and will make all
filings and pay all fees as may be required in connection therewith during the
term hereof.

 

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 7.1, and, in any case, in a manner
which the Issuer reasonably determines will facilitate the transition of the
performance of such activities to such successor Servicer, and the Servicer
shall cooperate with and assist such successor Servicer.

 

SECTION 3.2 Collection of Receivable Payments.

 

(a) The Servicer will make reasonable efforts to collect all payments called for
under the terms and provisions of the Receivables as and when the same become
due in accordance with its Customary Servicing Practices. Subject to Section
3.5, the Servicer may grant extensions, rebates, deferrals, amendments,
modifications or adjustments with respect to any Receivable in accordance with
its Customary Servicing Practices; provided, however, that if the Servicer (i)
extends the date for final payment by the Obligor of any Receivable beyond the
last

 



708320802 144436706 Sale and Servicing Agreement
(USAA 2014-1) 



 





day of the Collection Period preceding the latest Final Scheduled Payment Date
of any Notes issued under the Indenture or (ii) reduces the Contract Rate or
Outstanding Principal Balance with respect to any Receivable after the Cut-off
Date other than as required by applicable law (including, without limitation, by
the Servicemembers Civil Relief Act of 2003, as amended) or court order, it will
promptly purchase such Receivable in the manner provided in Section 3.6;
provided, further, that the Servicer shall not make any modification described
in the preceding clause (i) or (ii) that would trigger a repurchase pursuant to
the above provisions or pursuant to Section 3.6, in either case for the sole
purpose of enabling the Servicer to purchase a Receivable from the Issuer and
provided, further, that any change referred to in this Section 3.2 shall only be
made if either (a) the Obligor is in default or, in the judgment of the
Servicer, is reasonably expected to default in the near future, or (b) the
change is to the payment due date of a Receivable, does not exceed 25 days and
is made not more than twice during the term of such Receivable.

 

The Servicer may in its discretion waive any late payment charge or any other
fees that may be collected in the ordinary course of servicing a Receivable.
Subject to the provisos of the second sentence of the first paragraph of this
Section 3.2, the Servicer and its Affiliates may engage in any marketing
practice or promotion or any sale of any products, goods or services to Obligors
with respect to the Receivables for the account of the Servicer and/or its
Affiliates (but not the Issuer) so long as such practices, promotions or sales
are offered to obligors of comparable motor vehicle receivables serviced by the
Servicer for itself and others, whether or not such practices, promotions or
sales might indirectly result in a decrease in the aggregate amount of payments
made (but not any related contractual obligation) on the Receivables,
prepayments or faster or slower timing of the payment of the Receivables.
Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable by (a) making a new loan to the Obligor and depositing
the full Outstanding Principal Balance of such refinanced Receivable into the
Collection Account or (b) by causing the Issuer to effect a substantive
modification to the Receivable when the request for such modification is the
result of a contact from or request of the related Obligor, in which case the
Receivable shall be deemed to be refinanced and the Servicer shall promptly
deposit the full Outstanding Principal Balance of such refinanced Receivable
into the Collection Account as soon as practical. The receivable created by such
refinancing shall not be property of the Issuer, in the case of (b) in the prior
sentence, upon the Servicer’s related payment to Issuer. The Servicer and its
Affiliates may also sell insurance or debt cancellation products, including
products which result in the repayment of some or all of the amount of a
Receivable owned by the Issuer upon the death or disability of the Obligor or
any casualty with respect to the Financed Vehicle.

 

(b) The Servicer shall not be required to make any advances of funds or
guarantees regarding collections, cash flows or distributions. Payments on the
Receivables, including payoffs, made in accordance with the related
documentation for such Receivables, shall be posted to the Servicer’s Obligor
records in accordance with the Servicer’s Customary Servicing Practices. Such
payments shall be allocated to principal, interest or other items in accordance
with the related documentation for such Receivables.

 

(c) Records documenting collection efforts shall be maintained during the period
a Receivable is delinquent in accordance with the Servicer’s Customary Servicing
Practices. Such records shall be maintained on at least a periodic basis that is
not less frequent than as prescribed

 



708320802 144436707 Sale and Servicing Agreement
(USAA 2014-1) 





 



by the Servicer’s Customary Servicing Practices, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment) in accordance with the
Servicer’s Customary Servicing Practices.

 

SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the Servicer
will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely unless it determines in its sole discretion
that repossession will not increase the Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable, which may include selling the Financed Vehicle at public
or private sale and which shall not, except as provided below, involve the sale
of all, or any portion of, a Receivable. The foregoing shall be subject to the
provision that, in any case in which the Financed Vehicle has suffered damage,
the Servicer shall not be required to expend funds in connection with the repair
or the repossession of such Financed Vehicle unless it shall determine in its
discretion that such repair and/or repossession will increase the Liquidation
Proceeds by an amount greater than the amount of such expenses. The Servicer, in
its sole discretion, may in accordance with its Customary Servicing Practices
purchase from the Issuer any Receivable’s deficiency balance (i.e., the
remaining balance of a Receivable after deduction of all Liquidation Proceeds
with respect to such Receivable) for a purchase price equal to the fair value of
the deficiency balance as determined by the Servicer at the time of purchase by
the Servicer, which purchase price shall not be adjusted by the proceeds the
Servicer ultimately realizes from its disposition or collection efforts related
to the deficiency amount. Net proceeds of any such sale to the Servicer will
constitute Liquidation Proceeds, and the sole right of the Issuer and the
Indenture Trustee with respect to any such sold Receivables will be to receive
such Liquidation Proceeds. Upon such sale, the Servicer will mark its computer
records indicating that any such receivable sold is no longer a Receivable. The
Servicer is authorized to take any and all actions necessary or appropriate on
behalf of the Issuer to evidence the sale of the Financed Vehicle at public or
private sale or the sale of the Receivable to the Servicer pursuant to the
provisions of this paragraph free from any Lien or other interest of the Issuer
or the Indenture Trustee.

 

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The provisions set forth in this
Section are the sole requirements under the Transaction Documents with respect
to the maintenance of collateral or security on the Receivables. It is
understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral and merely evidences such security
interest. The Issuer hereby authorizes the Servicer to take such steps as are
necessary to re-perfect such security interest on behalf of the Issuer and the
Indenture Trustee in the event of the relocation of a Financed Vehicle or for
any other reason; provided, however that such steps shall not include retitling
the lien of the Financed Vehicle in the name of the Indenture Trustee.

 



708320802 144436708 Sale and Servicing Agreement
(USAA 2014-1) 





 



SECTION 3.5 Covenants of Servicer. Unless required by law or court order, the
Servicer will not release the Financed Vehicle securing any Receivable from the
security interest granted by such Receivable in whole or in part except (a) in
the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (b) in connection
with repossession or (c) except as may be required by an insurer in order to
receive proceeds from any Insurance Policy covering such Financed Vehicle.

 

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 which materially and adversely affects the interests of the Issuer or the
Noteholders, the party discovering such breach shall give prompt written notice
thereof to the other parties hereto; provided, that delivery of the Servicer’s
Certificate, which identifies the Receivables that are being or have been
repurchased, shall be deemed to constitute prompt notice by the Servicer and the
Issuer of such breach with respect to such repurchased Receivable; provided,
further, that the failure to give such notice shall not affect any obligation of
the Servicer hereunder. If the Servicer does not correct or cure such breach
prior to the end of the Collection Period which includes the 60th day (or, if
the Servicer elects, an earlier date) after the date that the Servicer became
aware or was notified of such breach, then the Servicer shall purchase any
Receivable materially and adversely affected by such breach from the Issuer on
the Payment Date following the end of such Collection Period. Any such breach or
failure will be deemed to not have a material and adverse effect if such breach
or failure does not affect the ability of the Issuer to receive and retain
timely payment in full on such Receivable. Any such purchase by the Servicer
shall be at a price equal to the Repurchase Price. In consideration for such
repurchase, the Servicer shall make (or shall cause to be made) a payment to the
Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time on such Payment Date.
Upon payment of such Repurchase Price by the Servicer, the Issuer and the
Indenture Trustee shall release and shall execute and deliver such instruments
of release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably necessary to vest in the Servicer or its
designee any Receivable repurchased pursuant hereto. It is understood and agreed
that the obligation of the Servicer to purchase any Receivable as described
above shall constitute the sole remedy respecting such breach available to the
Issuer and the Indenture Trustee.

 

SECTION 3.7 Servicing Fee. On each Payment Date, the Indenture Trustee on behalf
of the Issuer shall pay to the Servicer the Servicing Fee in accordance with
Section 4.4 for the immediately preceding Collection Period as compensation for
its services. In addition, the Servicer will be entitled to retain all
Supplemental Servicing Fees. The Servicer also will be entitled to receive
investment earnings (net of investment losses and expenses) on funds on deposit
in the Collection Account during each Collection Period.

 

SECTION 3.8 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture
Trustee, and each Paying Agent, with a copy to the Rating Agencies, a Servicer’s
Certificate containing all information necessary to make the payments, transfers
and distributions pursuant to Sections 4.3 and 4.4 of this Agreement and Section
8.2(c) of the Indenture on such Payment Date. At the sole option of the
Servicer, each Servicer’s Certificate may be delivered in electronic or hard
copy format.

 



708320802 144436709 Sale and Servicing Agreement
(USAA 2014-1) 





 



SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement Event.
(a) So long as the Seller is filing any reports with respect to the Issuer under
the Exchange Act, the Servicer will deliver to the Rating Agencies, the Issuer
and the Indenture Trustee, on or before March 30 of each calendar year,
beginning on March 30, 2015, an Officer’s Certificate (with appropriate
insertions) providing such information as is required under Item 1123 of
Regulation AB.

 

(b) The Servicer will deliver to the Issuer, the Indenture Trustee and each
Rating Agency promptly after having obtained knowledge thereof written notice in
an Officer’s Certificate of any event which with the giving of notice or lapse
of time, or both, would become a Servicer Replacement Event. Except to the
extent set forth in this Section 3.9(b) and Sections 7.2 and 9.22 of this
Agreement and Section 3.12 of the Indenture, the Transaction Documents do not
require any policies or procedures to monitor any performance or other triggers
and events of default.

 

(c) So long as the Seller is filing any reports with respect to the Issuer under
the Exchange Act, the Servicer will deliver to the Issuer, on or before March 30
of each year, beginning on March 30, 2015, a report regarding the Servicer’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year (or since the Closing Date in the case of the first such
report), including disclosure of any material instance of non-compliance
identified by the Servicer, as required under paragraph (b) of Rule 13a-18 and
Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB.

 

SECTION 3.10 Annual Registered Public Accounting Firm Attestation Report. So
long as the Seller is filing any reports with respect to the Issuer under the
Exchange Act, on or before the 90th day following the end of each fiscal year,
beginning with the fiscal year ending December 31, 2014, the Servicer shall
cause a firm of independent registered public accountants (who may also render
other services to the Servicer, the Seller or their respective Affiliates) to
furnish to the Indenture Trustee, the Servicer, the Seller and each Rating
Agency each attestation report on assessments of compliance with the Servicing
Criteria with respect to the Servicer or any Affiliate thereof during the
related fiscal year (or since the Closing Date in the case of the first such
report) delivered by such accountants pursuant to paragraph (c) of Rule 13a-18
or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. The
certification required by this paragraph may be replaced by any similar
certification using other procedures or attestation standards which are now or
in the future in use by servicers of comparable assets, or which otherwise
comply with any rule, regulation, “no action” letter or similar guidance
promulgated by the Commission.

 

SECTION 3.11 Servicer Expenses. The Servicer shall pay all expenses (other than
expenses described in the definition of Liquidation Proceeds) incurred by it in
connection with its activities hereunder, independent accountants, taxes imposed
on the Servicer and expenses incurred in connection with distributions and
reports to the Noteholders and the Certificateholder. The Servicer shall also
pay all fees, expenses, and indemnities of the Indenture Trustee (as described
in, and pursuant to the limitations set forth in Section 6.7 of the Indenture)
and the Owner Trustee (as described in, and pursuant to the limitations set
forth in, Sections 8.1 and 8.2 of the Trust Agreement). The compensation and
indemnity obligations of the Servicer to the Indenture Trustee and the Owner
Trustee hereunder and pursuant to Section

 



708320802 1444367010 Sale and Servicing Agreement
(USAA 2014-1) 



 



6.7 of the Indenture and Sections 8.1 and 8.2 of the Trust Agreement shall
survive the resignation or removal of the Indenture Trustee, the Owner Trustee
and the Servicer, the discharge of the Indenture and the termination of this
Agreement and the Trust Agreement.

 

SECTION 3.12 Exchange Act Filings. The Issuer hereby authorizes the Servicer and
the Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information with respect to the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act, and the rules thereunder.

 

ARTICLE IV

 

DISTRIBUTIONS; ACCOUNTS;

STATEMENTS TO THE certificateholder

AND THE noteHOLDERs

 

SECTION 4.1 Establishment of Accounts. (a) The Servicer shall cause to be
established:

 

(i)For the benefit of the Noteholders, in the name of the Indenture Trustee, an
Eligible Account (the “Collection Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Collection Account.

 

(ii)For the benefit of the Noteholders, in the name of the Indenture Trustee, an
Eligible Account (the “Principal Distribution Account”), which may be a
subaccount of the Collection Account, bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Noteholders,
which Eligible Account shall be established by and maintained with the Indenture
Trustee or its designee. No checks shall be issued, printed or honored with
respect to the Principal Distribution Account.

 

(iii)For the benefit of the Noteholders, in the name of the Indenture Trustee,
an Eligible Account (the “Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Reserve Account.

 

(b) Funds on deposit in the Collection Account and the Reserve Account
(collectively, with the Principal Distribution Account, the “Trust Accounts”)
shall be invested by the Indenture Trustee in Permitted Investments selected in
writing by the Servicer and of which the Servicer provides notification
(pursuant to standing instructions or otherwise); provided, that it is
understood and agreed that neither the Servicer, the Indenture Trustee nor the
Issuer shall be liable for any loss arising from such investment in Permitted
Investments. If U.S. Bank National

 



708320802 1444367011 Sale and Servicing Agreement
(USAA 2014-1) 





 



Association is the Indenture Trustee, in the absence of such written investment
direction, all funds shall be invested in one or more Permitted Investments in
accordance with the standing instructions most recently given by the Servicer or
should that for any reason not be possible such funds shall be retained
uninvested. All such Permitted Investments shall be held by or on behalf of the
Indenture Trustee as secured party for the benefit of the Noteholders; provided,
that on each Payment Date all interest and other investment income (net of
losses and investment expenses) on funds on deposit in the Collection Account
shall be distributed to the Servicer as additional servicing compensation and
shall not be available to pay the distributions provided for in Section 4.4. All
investments of funds on deposit in the Trust Accounts shall mature so that such
funds will be available by 10:00 a.m. New York City time on the next Payment
Date. No Permitted Investment shall be sold or otherwise disposed of prior to
its scheduled maturity unless a default occurs with respect to such Permitted
Investment and the Servicer directs the Indenture Trustee in writing to dispose
of such Permitted Investment. For the avoidance of doubt, with respect to each
Payment Date, any interest and other income earned on funds in deposit in the
Collection Account from the Business Day prior to such Payment Date through such
Payment Date shall be paid to the Servicer.

 

(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders. If, at any time, any Trust Account ceases to be an Eligible
Account, the Servicer shall promptly notify the Indenture Trustee in writing
(unless such Trust Account is an account with the Indenture Trustee) and within
10 Business Days (or any longer period if the Rating Agency Condition is
satisfied with respect to such longer period) after becoming aware of the fact,
establish a new Trust Account as an Eligible Account and shall direct the
Indenture Trustee to transfer any cash and/or any investments to such new Trust
Account.

 

(d) With respect to the Trust Account Property, the parties hereto agree that:

 

(i)any Trust Account Property that consists of uninvested funds shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;

 

(ii)any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee or its designee, in accordance with paragraph
(a) of the definition of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or any such designee;

 

(iii)any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (iv) below shall be
delivered to the Indenture Trustee or its designee in accordance with paragraph
(c) of the definition of “Delivery” and shall be maintained by

 



708320802 1444367012 Sale and Servicing Agreement
(USAA 2014-1) 





 



the Indenture Trustee or such designee, pending maturity or disposition, through
continued registration of the Indenture Trustee’s (or its designee’s) ownership
of such security on the books of the issuer thereof; and

 

(iv)any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee or such designee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph.

 

(e) Except for the Collection Account, the Reserve Account and the Principal
Distribution Account, there are no accounts required to be maintained under the
Transaction Documents.

 

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after
identification; provided, however, that if the Monthly Remittance Condition is
satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until 3:00 p.m., New York City time, on the Business Day prior
to the related Payment Date. The “Monthly Remittance Condition” shall be deemed
to be satisfied if (i) the Bank or one of its Affiliates is the Servicer, (ii)
no Servicer Replacement Event has occurred and is continuing and (iii) USAA
Capital Corporation has a short-term debt rating of at least “P1” from Moody’s
and “A1” from Standard & Poor’s. Notwithstanding the foregoing, the Servicer may
remit Collections to the Collection Account on any other alternate remittance
schedule (but not later than the related Payment Date) if the Rating Agency
Condition is satisfied with respect to such alternate remittance schedule.
Pending deposit into the Collection Account, Collections may be commingled and
used by the Servicer at its own risk and are not required to be segregated from
its own funds. The Indenture Trustee shall not be deemed to have knowledge of
any event or circumstance included in the definition of Monthly Remittance
Condition that would require early remittance of such funds unless a Responsible
Officer of the Indenture Trustee has actual knowledge thereof.

 

SECTION 4.3 Additional Deposits and Payments. (a) On each Payment Date, the
Servicer and the Seller will deposit into the Collection Account the aggregate
Repurchase Price with respect to Repurchased Receivables purchased by the
Servicer pursuant to Section 3.6 or the Seller pursuant to Section 2.3,
respectively, on such Payment Date and the Servicer will deposit (or will cause
the applicable purchaser to deposit) into the Collection Account all amounts, if
any, to be paid under Section 8.1 in connection with the Optional Purchase. All
such deposits with respect to a Payment Date will be made, in immediately
available funds by 3:00

 



708320802 1444367013 Sale and Servicing Agreement
(USAA 2014-1) 



 



p.m., New York City time, on the Business Day prior to such Payment Date related
to such Collection Period.

 

(b) The Servicer will calculate the Reserve Account Excess Amount for each
Payment Date and instruct the Indenture Trustee to, on each Payment Date,
withdraw from the Reserve Account the Reserve Account Excess Amount, if any, for
such Payment Date and deposit such amount in the Collection Account.

 

(c) The Servicer will calculate the Reserve Account Draw Amount for each Payment
Date and instruct the Indenture Trustee to, on the Payment Date relating to each
Collection Period, withdraw from the Reserve Account the Reserve Account Draw
Amount and deposit such amount in the Collection Account.

 

(d) On the Closing Date the Seller will deposit (or cause to be deposited) into
the Reserve Account an amount equal to the Initial Reserve Account Deposit
Amount.

 

SECTION 4.4 Distributions.

 

(a) Subject to Article V of the Indenture, on each Payment Date, the Indenture
Trustee (solely based on information contained in, and as directed by, the
Servicer’s Certificate delivered on or before the related Determination Date
pursuant to Section 3.8) shall make the following deposits and distributions, to
the extent of Available Funds and the Reserve Account Draw Amount, on deposit in
the Collection Account for such Payment Date, in the following order of
priority:

 

(i)first, to the Servicer, the Servicing Fee and all unpaid Servicing Fees with
respect to prior Collection Periods;

 

(ii)second, pro rata based on amounts due, to the Class A Noteholders, the
Accrued Class A Note Interest for the related Interest Period; provided, that if
there are not sufficient funds available to pay the entire amount of the Accrued
Class A Note Interest, the amounts available will be applied to the payment of
such interest on the Class A Notes on a pro rata basis;

 

(iii)third, to the Principal Distribution Account for distribution to the
Noteholders pursuant to Section 8.2(c) of the Indenture, the First Allocation of
Principal, if any;

 

(iv)fourth, to the Class B Noteholders, the Accrued Class B Note Interest for
the related Interest Period;

 

(v)fifth, to the Principal Distribution Account for distribution to the
Noteholders in accordance with Section 8.2(c) of the Indenture, the Second
Allocation of Principal, if any;

 

(vi)sixth, to the Reserve Account, any additional amounts required to increase
the amount in the Reserve Account up to the Specified Reserve Account Balance;

 



708320802 14443670 14 Sale and Servicing Agreement    

(USAA 2014-1)



 



(vii)seventh, to the Principal Distribution Account for distribution to the
Noteholders in accordance with Section 8.2(c) of the Indenture, the Regular
Allocation of Principal, if any;

 

(viii)eighth, to the Owner Trustee and the Indenture Trustee, fees, expenses and
indemnification amounts due and owing under this Agreement, the Trust Agreement
and the Indenture, as applicable, which have not been previously paid;

 

(ix)ninth, to the Servicer, legal expenses and costs incurred pursuant to
Section 6.4(b); and

 

(x)tenth, to or at the direction of the Certificateholder, any funds remaining.

 

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

 

(b) After the payment in full of the Notes and all other amounts payable under
Section 4.4(a), all Collections shall be paid to or in accordance with the
instructions provided from time to time by the Certificateholder.

 

SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied, the
Servicer shall be permitted to deposit into the Collection Account only the net
amount distributable to Persons other than the Servicer and its Affiliates on
the Payment Date. The Servicer shall, however, account as if all of the deposits
and distributions described herein were made individually.

 

SECTION 4.6 Statements to Certificateholder and Noteholders. On or before each
Determination Date, the Servicer shall deliver to the Indenture Trustee, each
Paying Agent and the Rating Agencies, and the Indenture Trustee shall make
available on its website, as described below to the Issuer and to each
Noteholder of record as of the most recent Record Date, a statement setting
forth for the Collection Period and Payment Date relating to such Determination
Date the following information (to the extent applicable):

 

(a) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

 

(b) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance and the Class B Note Balance in each case
after giving effect to payments on such Payment Date;

 

(c) (i) the amount on deposit in the Reserve Account as of the beginning and end
of the related Collection Period, (ii) the Specified Reserve Account Balance for
such Payment Date, (iii) the amount deposited in the Reserve Account in respect
of such Payment Date, if any, (iv) the Reserve Account Draw Amount and the
Reserve Account Excess Amount, if any, to be withdrawn from the Reserve Account
on such Payment Date, (v) the balance on deposit in the

 



708320802 14443670 15 Sale and Servicing Agreement    

(USAA 2014-1)

 



Reserve Account on such Payment Date after giving effect to withdrawals
therefrom and deposits thereto in respect of such Payment Date and (vi) the
change in such balance from the immediately preceding Payment Date;

 

(d) the First Allocation of Principal, the Second Allocation of Principal and
the Regular Allocation of Principal for such Payment Date;

 

(e) the Net Pool Balance and the Principal Factor as of the close of business on
the last day of the preceding Collection Period;

 

(f) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees;

 

(g) the amount of the Class A Noteholders’ Interest Carryover Shortfall and the
Class B Noteholders’ Interest Carryover Shortfall, if any, on such Payment Date
and the change in such amounts from the preceding Payment Date;

 

(h) the aggregate Repurchase Price with respect to Repurchased Receivables with
respect to the related Collection Period; and

 

(i) the amount of Collections for the related Collection Period.

 

No disbursements shall be made directly by the Servicer to a Noteholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.

 

The Indenture Trustee will make available via the Indenture Trustee’s internet
website all reports or notices required to be provided by the Indenture Trustee
under this Section 4.6. Any information that is disseminated in accordance with
the provisions of this Section 4.6 shall not be required to be disseminated in
any other form or manner; provided, however, any such information that must be
delivered to the Rating Agencies under this Section 4.6 shall be sent by the
Servicer by electronic mail to each Rating Agency. The Indenture Trustee will
make no representations or warranties as to the accuracy or completeness of such
documents and will assume no responsibility therefor.

 

The Indenture Trustee’s internet website shall be initially located at
www.usbank.com/abs or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Servicer,
the Issuer or any Paying Agent. The Indenture Trustee will forward a hard copy
of the reports or notices required to be provided by the Indenture Trustee under
this Section 4.6 to each Noteholder promptly after it becomes aware that the
reports or notices are not accessible on its internet website. In connection
with providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Agreement.

 

SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the

 



708320802 14443670 16 Sale and Servicing Agreement    

(USAA 2014-1)

 



Servicer’s Certificate delivered by the Servicer to the Indenture Trustee, and
the Indenture Trustee shall be fully protected in relying upon such Servicer’s
Certificate.

 

ARTICLE V

THE SELLER

 

SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer pursuant to this Agreement and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

 

(a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as it is now conducted. The Seller has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

 

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of each Transaction Document to which it is a party (i) have been
duly authorized by all necessary limited liability company action on the part of
the Seller and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Seller’s ability to perform its obligations
under, the Transaction Documents).

 

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Transferred Assets or would not materially and adversely affect the
ability of the Seller to perform its obligations under the Transaction
Documents.

 

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of limited liability
companies from time to time in effect or by general principles of equity.

 



708320802 14443670 17 Sale and Servicing Agreement    

(USAA 2014-1)

 



(e) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

 

(f) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by the Seller of its obligations under this Agreement or any of the
other Transaction Documents or the collectibility or enforceability of the
Receivables, or (iv) relate to the Seller that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.

 

SECTION 5.2 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:

 

(a) The Seller shall indemnify, defend, and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee and their respective directors, officers,
employees and agents from and against any claim, loss, liability or expense
incurred by reason of (i) the Seller’s willful misfeasance, bad faith, or
negligence in the performance of its duties under this Agreement, or by reason
of reckless disregard of its obligations and duties under this Agreement and
(ii) the Seller’s violation of federal or State securities laws in connection
with the registration or the sale of the Notes.

 

(b) The Seller will pay any and all taxes levied or assessed upon the Issuer or
upon all or any part of the Trust Estate.

 

(c) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If the Seller has made any
indemnity payments pursuant to this Section 5.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Seller, without
interest.

 

(d) The Seller’s obligations under this Section 5.2 are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Issuer, the
Servicer, the Indenture Trustee and the Owner Trustee, by entering into or
accepting this Agreement, acknowledge and agree that they have no right, title
or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, Other Assets, or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of Section
1111(b) of the Bankruptcy Code or any successor provision

 



708320802 14443670 18 Sale and Servicing Agreement    

(USAA 2014-1)

 



having similar effect under the Bankruptcy Code), then the Issuer, the Servicer,
the Indenture Trustee or the Owner Trustee further acknowledges and agrees that
any such interest, claim or benefit in or from Other Assets is and will be
expressly subordinated to the indefeasible payment in full, which, under the
terms of the relevant documents relating to the securitization or conveyance of
such Other Assets, are entitled to be paid from, entitled to the benefits of, or
otherwise secured by such Other Assets (whether or not any such entitlement or
security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 5.2(d) and
the terms of this Section 5.2(d) may be enforced by an action for specific
performance. The provisions of this Section 5.2(d) will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

 

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or consolidated, (ii)
resulting from any merger, conversion, or consolidation to which the Seller is a
party, (iii) succeeding to the business of the Seller, or (iv) more than 50% of
the voting stock or voting power and 50% or more of the economic equity of which
is owned directly or indirectly by United Services Automobile Association or
which is United Services Automobile Association, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Seller under this Agreement, will be the successor to the Seller under
this Agreement without the execution or filing of any document or any further
act on the part of any of the parties to this Agreement. The Seller shall
provide notice of any merger, conversion, consolidation, or succession pursuant
to this Section 5.3 to the Rating Agencies.

 

SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and any
officer or employee or agent of the Seller may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute, or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.

 

SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates, any Notes
owned by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded with respect to the determination of
any request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

 

708320802 14443670 19 Sale and Servicing Agreement    

(USAA 2014-1)



 



SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Seller, or either of them, to prepare, sign,
certify and file any such documents or certifications on behalf of the Issuer.

 

SECTION 5.7 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

 

SECTION 5.8 Perfection Representations, Warranties and Covenants. The Seller
hereby makes the perfection representations, warranties and covenants attached
hereto as Exhibit B to the Issuer and the Indenture Trustee and the Issuer shall
be deemed to have relied on such representations, warranties and covenants in
acquiring the Transferred Assets.

 

ARTICLE VI

THE SERVICER

 

SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer pursuant to this Agreement and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

 

(a) Existence and Power. The Servicer is a federally chartered savings
association validly existing and in good standing under the laws of the United
States and has, in all material respects, all power and authority to carry on
its business as it is now conducted. The Servicer has obtained all necessary
licenses and approvals in each jurisdiction where the failure to do so would
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents or affect the enforceability or
collectibility of the Receivables or any other part of the Transferred Assets.

 

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party (i) have
been duly authorized by all necessary action on the part of the Servicer and
(ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational documents or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Servicer’s ability to perform its obligations under, the
Transaction Documents).

 

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and

 



708320802 14443670 20 Sale and Servicing Agreement    

(USAA 2014-1)

 



(iii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the enforceability or collectibility of
the Receivables or would not materially and adversely affect the ability of the
Servicer to perform its obligations under the Transaction Documents.

 

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of federal savings
associations from time to time in effect or by general principles of equity.

 

(e) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of the Servicer, threatened against the Servicer before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by the Servicer of its obligations under this Agreement or any of
the other Transaction Documents, or (iv) relate to the Servicer that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.

 

(f) Fidelity Bond. The Servicer shall not be required to maintain a fidelity
bond or errors and omissions policy.

 

SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

 

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Certificateholder and the
Seller from and against any and all costs, expenses, losses, damages, claims and
liabilities, arising out of or resulting from the use, ownership or operation by
the Servicer or any Affiliate thereof of a Financed Vehicle.

 

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee and their respective directors, officers,
employees and agents from and against any taxes that may at any time be asserted
against any such Person with respect to the transactions contemplated herein or
in the other Transaction Documents, if any, including, without limitation, any
sales, gross receipts, general corporation, tangible personal property,
privilege, or license taxes (but, in the case of the Issuer, not including any
taxes asserted with respect to, and as of the date of, the conveyance of the
Receivables to the Issuer or the issuance and original sales of the Notes, or
asserted with respect to ownership of the Receivables, or federal or other
Applicable Tax State income taxes arising out of the transactions contemplated
by this Agreement and the other Transaction Documents) and costs and expenses in
defending against the same. For the avoidance of doubt, the Servicer will not
indemnify for any costs,

 



708320802 14443670 21 Sale and Servicing Agreement    

(USAA 2014-1)

 



expenses, losses, claims, damages or liabilities due to the credit risk of the
Obligor and for which reimbursement would constitute recourse for uncollectible
Receivables.

 

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee and their respective directors, officers,
employees and agents and the Seller from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon any
such Person through, the negligence, willful misfeasance, or bad faith of the
Servicer in the performance of its duties under this Agreement or any other
Transaction Document to which it is a party, or by reason of its failure to
perform its obligations or of reckless disregard of its obligations and duties
under this Agreement or any other Transaction Document to which it is a party;
provided, however, that the Servicer will not indemnify for any costs, expenses,
losses, claims, damages or liabilities arising from its breach of any covenant
for which the repurchase of the affected Receivables is specified as the sole
remedy pursuant to Section 3.6.

 

(d) The Servicer will compensate and indemnify the Owner Trustee to the extent
and subject to the conditions set forth in Sections 8.1 and 8.2 of the Trust
Agreement. The Servicer will compensate and indemnify the Indenture Trustee to
the extent and subject to the conditions set forth in Section 6.7 of the
Indenture, except to the extent that any cost, expense, loss, claim, damage or
liability arises out of or is incurred in connection with the performance by the
Indenture Trustee of the duties of a successor Servicer hereunder.

 

(e) Indemnification under this Section 6.2 by the Bank (or any successor thereto
pursuant to Section 6.6 or Section 7.1) as Servicer, with respect to the period
such Person was the Servicer, will survive the termination of such Person as
Servicer or a resignation by such Person as Servicer as well as the termination
of this Agreement and the Trust Agreement or the resignation or removal of the
Owner Trustee or the Indenture Trustee and will include reasonable fees and
expenses of counsel and expenses of litigation. If the Servicer has made any
indemnity payments pursuant to this Section 6.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Servicer, without
interest.

 

(f) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer shall be under any liability to the Issuer, the
Noteholders or the Certificateholders, except as provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such Person against any liability that
would otherwise be imposed by reason of willful misfeasance or bad faith in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement, or by reason of negligence in the performance of
its duties under this Agreement. The Servicer and any director, officer or
employee or agent of the Servicer may rely in good faith on any Opinion of
Counsel or on any Officer’s Certificate of the Seller or certificate of auditors
believed to be genuine and to have been signed by the proper party in respect of
any matters arising under this Agreement.

 



708320802 14443670 22 Sale and Servicing Agreement    

(USAA 2014-1)

 



The provisions of this Section 6.2 shall survive termination of this Agreement
and satisfaction and discharge of the Indenture.

 

SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the
Servicer is a party, (iii) succeeding to the business of the Servicer or (iv)
50% or more of the equity of which is owned, directly or indirectly, by the
United Services Automobile Association, which Person in any of the foregoing
cases executes an agreement of assumption to perform every obligation of the
Servicer under this Agreement, will be the successor to the Servicer under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement. The Servicer shall provide prior
notice of the effective date of any merger, conversion, consolidation or
succession pursuant to this Section 6.3 to the Rating Agencies, the Indenture
Trustee and the Seller. The Servicer shall provide the Seller in writing such
information as reasonably requested by the Seller to comply with its Exchange
Act reporting obligations with respect to a successor Servicer.

 

SECTION 6.4 Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer will be under any liability to the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders or the Certificateholder, except as provided
under this Agreement, for any action taken or for refraining from the taking of
any action pursuant to this Agreement or for errors in judgment; provided,
however, that this provision will not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of willful
misfeasance or bad faith in the performance of duties or by reason of its
failure to perform its obligations or of reckless disregard of obligations and
duties under this Agreement, or by reason of negligence in the performance of
its duties under this Agreement (except for errors in judgment). The Servicer
and any director, officer or employee or agent of the Servicer may rely in good
faith on any Opinion of Counsel or on any Officer’s Certificate of the Seller or
certificate of auditors believed to be genuine and to have been signed by the
proper party in respect of any matters arising under this Agreement.

 

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholder under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Issuer, and the Servicer shall be entitled to be
reimbursed therefor. Any amounts due the Servicer pursuant to this subsection
shall be payable on a Payment Date in accordance with Section 4.4(a).

 

SECTION 6.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without

 



708320802 14443670 23 Sale and Servicing Agreement    

(USAA 2014-1)

 



limitation, its duties as custodian) to sub-contractors who are in the business
of performing such duties; provided, that no such delegation shall relieve the
Servicer of its responsibility with respect to such duties and the Servicer
shall remain obligated and liable to the Issuer and the Indenture Trustee for
its duties hereunder as if the Servicer alone were performing such duties. For
any servicing activities delegated to third parties in accordance with this
Section 6.5, the Servicer shall follow such policies and procedures to monitor
the performance of such third parties and compliance with such servicing
activities as the Servicer follows with respect to comparable motor vehicle
receivables serviced by the Servicer for its own account.

 

SECTION 6.6 The Bank Not to Resign as Servicer. Subject to the provisions of
Sections 6.3 and 6.5, the Bank will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement is no longer permissible
under applicable law. Notice of any such determination permitting the
resignation of the Bank will be communicated to the Issuer and the Indenture
Trustee at the earliest practicable time (and, if such communication is not in
writing, will be confirmed in writing at the earliest practicable time) and any
such determination will be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer and the Indenture Trustee concurrently with or promptly
after such notice. No such resignation will become effective until a successor
Servicer has (i) assumed the responsibilities and obligations of the Bank as
Servicer and (ii) provided in writing the information reasonably requested by
the Seller to comply with its reporting obligations under the Exchange Act with
respect to a replacement Servicer.

 

SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

 

ARTICLE VII

REPLACEMENT OF SERVICER

 

SECTION 7.1 Replacement of Servicer.

 

(a) If a Servicer Replacement Event shall have occurred and be continuing, the
Indenture Trustee may or, at the direction of 66⅔% of the Note Balance of the
Controlling Class shall, by notice given to the Servicer, the Owner Trustee, the
Issuer, the Administrator and the Noteholders, terminate the rights and
obligations of the Servicer under this Agreement with respect to the
Receivables. In the event the Servicer is terminated pursuant to this Section
7.1 or resigns as Servicer pursuant to Section 6.6 with respect to servicing the
Receivables, the Indenture Trustee, acting at the direction of 66⅔% of the Note
Balance of the Controlling Class, shall appoint a successor Servicer. Upon the
Servicer’s receipt of notice of termination the predecessor Servicer will
continue to perform its functions as Servicer under this Agreement only until
the date specified in such termination notice or, if no such date is specified
in such

 



708320802 14443670 24 Sale and Servicing Agreement    

(USAA 2014-1)

 



termination notice, until receipt of such notice. If a successor Servicer has
not been appointed at the time when the predecessor Servicer ceases to act as
Servicer in accordance with this Section 7.1, the Indenture Trustee without
further action will automatically be appointed the successor Servicer.
Notwithstanding the above, the Indenture Trustee, if it is legally unable or is
unwilling to so act, will appoint, or petition a court of competent jurisdiction
to appoint a successor Servicer. Any successor Servicer shall be an established
institution having a net worth of not less than $100,000,000 and whose regular
business includes the servicing of comparable motor vehicle receivables having
an aggregate outstanding principal amount of not less than $50,000,000.

 

(b) Noteholders holding not less than a majority of the Note Balance of the
Controlling Class may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed to
have been cured and not to have occurred for every purpose of this Agreement,
but no such waiver shall extend to any prior, subsequent or other Servicer
Replacement Event or impair any right consequent thereto.

 

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts to effect the orderly and efficient transfer of the servicing of the
Receivables to a successor Servicer. The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer hereunder, including, without limitation, the transfer to
the Successor Servicer for administration by it of all cash amounts which shall
at the time be held by the Servicer for deposit, or have been deposited by the
Servicer, in the Collection Account, or for its own account in connection with
its services hereafter or thereafter received with respect to the Collateral.
The Servicer shall transfer to the Successor Servicer all records held by the
Servicer relating to the Collateral in such electronic form as the Successor
Servicer may reasonably request and (ii) any Receivable Files in the Servicer’s
possession. The Servicer will provide access to the Receivable Files, and the
related accounts records, and computer systems maintained by the Servicer at
such times as the Success Servicer direct, but only upon reasonable notice and
during normal business hours, which do not unreasonably interfere with the
Servicer’s normal operations, at the respective offices of the Servicer. All
reasonable costs and expenses incurred in connection with transferring the
Receivable Files to the successor Servicer and all other reasonable costs and
expenses incurred in connection with the transfer to the successor Servicer
related to the performance by the Servicer hereunder will be paid by the
predecessor Servicer upon presentation of reasonable documentation of such costs
and expenses.

 

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer

 



708320802 14443670 25 Sale and Servicing Agreement    

(USAA 2014-1)

 



shall resign or be relieved of its duties under this Agreement, as Servicer of
the Receivables, until a newly appointed Servicer for the Receivables shall have
assumed the responsibilities and obligations of the resigning or terminated
Servicer under this Agreement.

 

(e) In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

 

SECTION 7.2 Notification to Noteholders. Upon any termination of, or appointment
of a successor to, the Servicer pursuant to this Article VII, the Indenture
Trustee will give prompt (but in any event, within (5) Business Days of such
termination or appointment) written notice thereof to the Owner Trustee, the
Issuer, the Administrator and to the Noteholders at their respective addresses
of record.

 

ARTICLE VIII

OPTIONAL PURCHASE

 

SECTION 8.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase (and/or to designate one or
more other persons to purchase) some or all of the Receivables from the Issuer
on any Payment Date if both of the following conditions are satisfied: (a) the
Net Pool Balance as of the last day of the related Collection Period has
declined to 10% or less of the Net Pool Balance as of the Cut-Off Date and (b)
the sum of the Optional Purchase Price and Available Funds for such Payment Date
would be sufficient to pay (x) the amounts required to be paid under clauses
first through fifth of Section 4.4(a) and (y) the Outstanding Note Balance
(after giving effect to the payments described in the preceding clause (x)). The
aggregate purchase price for the Receivables (the “Optional Purchase Price”)
shall equal the lesser of (x) the aggregate principal amounts of the Receivables
(assuming that Receivables that were more than 30 days past due as of the last
day of the related Collection Period have a principal balance of zero) and (y)
the fair market value of the Receivables (assuming that Receivables that were
more than 30 days past due as of the last day of the related Collection Period
have a fair market value of zero), which amount shall be deposited by or at the
direction of the Servicer into the Collection Account on the Redemption Date. If
the Servicer exercises the Optional Purchase, the Notes shall be redeemed and in
each case in whole but not in part on the related Payment Date for the
Redemption Price. Upon any such Optional Purchase, any funds remaining in the
Reserve Account will be distributed to or at the direction of the
Certificateholder.

 



708320802 14443670 26 Sale and Servicing Agreement    

(USAA 2014-1)



 



ARTICLE IX

MISCELLANEOUS PROVISIONS

 

SECTION 9.1 Amendment.

 

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:

 

(i)the Seller or the Servicer delivers to the Indenture Trustee (a) an Opinion
of Counsel to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders and (b) Officer’s Certificate of the
Seller or Servicer, respectively, to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

 

(ii)the Rating Agency Condition is satisfied with respect to such amendment and
the Seller or the Servicer notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.

 

(b) This Agreement (including Appendix A) may also be amended from time to time
by the Seller, the Servicer and the Indenture Trustee, with the consent of the
Noteholders evidencing not less than a majority of the Outstanding Note Balance
of the Controlling Class, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders; provided, that no such
amendment shall (i) reduce the interest rate or principal amount of any Note or
change or delay the Final Scheduled Payment Date of any Note without the consent
of the Holder of such Note, or (ii) reduce the percentage of the Note Balance,
the Holders of which are required to consent to any matter without the consent
of the Holders of at least the percentage of the Note Balance which were
required to consent to such matter before giving effect to such amendment;
provided, further, that in the case of any amendment pursuant to this Section
9.1(b), the Indenture Trustee may not agree to any such amendment if such
amendment failed to comply with the requirements of Section 9.2 of the
Indenture. It will not be necessary for the consent of Noteholders to approve
the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

 

(c) Prior to the execution of any amendment pursuant to this Section 9.1, the
Servicer shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment or
consent, the Servicer shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee; provided, that no amendment pursuant to
this Section 9.1 shall be effective which affects the rights,

 



708320802 14443670 27 Sale and Servicing Agreement
(USAA 2014-1)



 



protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person (which consent shall not be unreasonably
withheld or delayed).

 

(d) Prior to the execution of any amendment to this Section 9.1, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
or execute on behalf of the Issuer any such amendment which adversely affects
the Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights,
privileges, indemnities, duties or obligations under this Agreement.

 

SECTION 9.2 Protection of Title.

 

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee under this
Agreement in the Receivables. The Seller shall deliver (or cause to be
delivered) to the Issuer and the Indenture Trustee file-stamped copies of, or
filing receipts for, any document filed as provided above.

 

(b) The Seller shall notify the Issuer and the Indenture Trustee in writing
within ten (10) days following the occurrence of (i) any change in the Seller’s
organizational structure as a limited liability company, (ii) any change in the
Seller’s “location” (within the meaning of Section 9-307 of the UCC of all
applicable jurisdictions) and (iii) any change in the Seller’s name and shall
have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable to amend all previously filed financing statements or continuation
statements described in paragraph (a) above.

 

(c) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain) in
accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

 

(d) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives, it being understood that any such backup archives may not reflect such
interest until thirty-five (35) days after the applicable changes are made to
such master computer records) that refer to a Receivable shall indicate clearly
the interest of the Issuer in such Receivable and that such Receivable is owned
by the Issuer and has been pledged to the Indenture Trustee pursuant to the
Indenture. Indication of the Issuer’s interest in a Receivable shall not be
deleted from or modified on such computer

 

708320802 14443670 28 Sale and Servicing Agreement
(USAA 2014-1)

 



systems until, and only until, the related Receivable shall have been paid in
full, repurchased by the Seller pursuant to Section 2.3 hereof, repurchased by
the Bank pursuant to Section 3.3 of the Purchase Agreement or purchased by the
Servicer in accordance with Section 3.6 hereof.

 

(e) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee.

 

(f) The Servicer, upon receipt of reasonable prior notice, shall permit the
Indenture Trustee, the Owner Trustee and their respective agents at any time
during normal business hours, to the extent it does not unreasonably interfere
with the Servicer’s normal operations, to inspect, audit and, to the extent
permitted by applicable law, make copies of and abstracts from Servicer’s (or
any Sub-Servicer’s) records regarding any Receivable.

 

(g) Upon request, the Servicer shall furnish to the Issuer or to the Indenture
Trustee, within five Business Days, a list of all Receivables (by contract
number and name of Obligor) then owned by the Issuer, together with a
reconciliation of such list to each of the Servicer’s Certificates furnished
before such request indicating removal of Receivables from the Issuer.

 

SECTION 9.3 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables and other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.

 

SECTION 9.4 Transfers Intended as Sale; Security Interest.

 

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for all purposes. It is further the intention of
the parties hereto that the Receivables and related Transferred Assets shall not
be part of the Seller’s estate in the event of a bankruptcy or insolvency of the
Seller. The sales and transfers by the Seller of Receivables and related
Transferred Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

 

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is

 

708320802 14443670 29 Sale and Servicing Agreement
(USAA 2014-1)

 



held or deemed to create indebtedness or a security interest in the Receivables
and other Transferred Assets, then it is intended that:

 

(i)This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

 

(ii)The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller, and the Seller hereby grants, to the Issuer a security interest in
all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Seller hereunder;

 

(iii)The possession by the Issuer, or the Servicer as the Issuer’s agent, of the
Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a Person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

 

(iv)Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

 

SECTION 9.5 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, by facsimile or, if so provided on Schedule II to the Sale and
Servicing Agreement, by electronic transmission, and addressed in each case as
specified on Schedule II to the Sale and Servicing Agreement or at such other
address as shall be designated by any of the specified addressees in a written
notice to the other parties hereto. Delivery will be deemed to have been given
and made: (i) upon delivery or, in the case of a letter mailed by registered or
certified first-class United States mail, postage prepaid, three days after
deposit in the mail, (ii) in the case of a facsimile, when receipt is confirmed
by telephone, reply email or reply facsimile from the recipient, (iii) in the
case of electronic transmission, when receipt is confirmed by telephone or reply
email from the recipient and (iv) in the case of an electronic posting to a
password-protected website to which the recipient has been provided access, upon
delivery (without the requirement of confirmation of receipt) and notice
(including email) to such recipient stating that such electronic posting has
occurred.

 

SECTION 9.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES

 

708320802 14443670 30 Sale and Servicing Agreement
(USAA 2014-1)

 



THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 9.7 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

SECTION 9.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

 

SECTION 9.9 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

SECTION 9.10 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

 

SECTION 9.11 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

SECTION 9.12 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

 

SECTION 9.13 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables and the other Transferred Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, the Seller hereby acknowledges and agrees that for so
long as the Notes are outstanding, the Indenture Trustee will

 

708320802 14443670 31 Sale and Servicing Agreement
(USAA 2014-1)

 



have the right to exercise all powers, privileges and claims of the Issuer under
this Agreement in the event the Issuer shall fail to exercise the same.

 

SECTION 9.14 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

SECTION 9.15 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section 9.15 shall survive the
termination of this Agreement; provided that the foregoing shall in no way limit
the rights of the parties hereto to pursue any other creditor rights or remedies
that such Persons may have against the Issuer under applicable law.

 

SECTION 9.16 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

(b) consents that any such action or Proceeding may be brought and maintained in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or Proceeding in any such court or that such action or
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.5;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

708320802 14443670 32 Sale and Servicing Agreement
(USAA 2014-1)

 



(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

 

SECTION 9.17 Limitation of Liability.

 

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wells Fargo Delaware Trust Company, National
Association, not in its individual capacity but solely as Owner Trustee, and in
no event shall it have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer, the Seller or the
Servicer hereunder or under the Notes or any of the other Transaction Documents
or in any of the certificates, notices or agreements delivered pursuant thereto,
as to all of which recourse shall be had solely to the assets of the Issuer.
Under no circumstances shall the Owner Trustee be personally liable for the
payment of any indebtedness or expense of the Issuer or be liable for the breach
or failure of any obligations, representation, warranty or covenant made or
undertaken by the Issuer under the Transaction Documents. For the purposes of
this Agreement, in the performance of its duties or obligations hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles VI, VII and VIII of the Trust Agreement.

 

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by U.S. Bank National Association, not in its
individual capacity but solely as Indenture Trustee, and in no event shall it
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer under the Notes or any of the other Transaction
Documents or in any of the certificates, notices or agreements delivered
pursuant thereto, as to all of which recourse shall be had solely to the assets
of the Issuer. Under no circumstances shall the Indenture Trustee be personally
liable for the payment of any indebtedness or expense of the Issuer or be liable
for the breach or failure of any obligations, representation, warranty or
covenant made or undertaken by the Issuer under the Transaction Documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Indenture Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Article VI of the Indenture provided,
that the obligations under Section 6.1(a) of the Indenture shall only be
applicable to the performance of the Indenture Trustee’s duties and obligations
under the Indenture and shall not be applicable to the Indenture Trustee’s
performance hereunder.

 

SECTION 9.18 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Certificateholder and their respective successors and permitted assigns and the
Owner Trustee shall be an express third party beneficiary hereof and may enforce
the provisions hereof as if it were a party hereto. Except as otherwise provided
in this Section 9.18, no other Person will have any right hereunder.

 

SECTION 9.19 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.

 

708320802 14443670 33 Sale and Servicing Agreement
(USAA 2014-1)

 



SECTION 9.20 Regulation AB. The Servicer shall cooperate fully with the Seller
and the Issuer to deliver to the Seller and the Issuer (including any of its
assignees or designees) any and all statements, reports, certifications, records
and any other information necessary in the good faith determination of the
Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.

 

SECTION 9.21 Information to Be Provided by the Indenture Trustee.

 

(a) For so long as the Seller is filing reports under the Exchange Act with
respect to the Issuer, the Indenture Trustee shall (i) on or before the fifth
Business Day of each month, notify the Seller, in writing, of any Form 10-D
Disclosure Item with respect to the Indenture Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably satisfactory to the Seller; provided, however, that subject to
clauses (b)(iv) and (b)(v), the Indenture Trustee shall not be required to
provide such information in the event that there has been no change to the
information previously provided by the Indenture Trustee to Seller, and (ii) as
promptly as practicable following notice to or discovery by a Responsible
Officer of the Indenture Trustee of any changes to such information, provide to
the Seller, in writing, such updated information.

 

(b) As soon as available but no later than March 15 of each calendar year for so
long as the Seller is filing reports with respect to the Issuer under the
Exchange Act, commencing on March 15, 2015, the Indenture Trustee shall:

 

(i)deliver to the Seller a report regarding the Indenture Trustee’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, (or since the Closing Date in the case of the first such report)
as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the Exchange Act
and Item 1122 of Regulation AB. Such report shall be signed by a Responsible
Officer of the Indenture Trustee, and shall address each of the Servicing
Criteria specified in Exhibit C or such other criteria as mutually agreed upon
by the Seller and the Indenture Trustee;

 

(ii)cause a firm of registered public accountants that is qualified and
independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act to deliver to the Seller a report for inclusion in the Seller’s
filing of Exchange Act Form 10-K with respect to the Issuer that attests to, and
reports on, the assessment of compliance made by the Indenture Trustee and
delivered to the Seller pursuant to the preceding paragraph. Such attestation
shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under
the Securities Act and the Exchange Act;

 

(iii)deliver to the Seller and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act) on behalf of the Issuer or the

 

708320802 14443670 34 Sale and Servicing Agreement
(USAA 2014-1)

 



  Seller, a back-up certification substantially in the form attached hereto as
Exhibit D or such form as mutually agreed upon by the Seller and the Indenture
Trustee; and     (iv)deliver to the Seller the certification substantially in
the form attached hereto as Exhibit E, or such other form as is mutually agreed
upon by the Seller and the Indenture Trustee regarding any affiliations or
relationships (as described in Item 1119 of Regulation AB) between the Indenture
Trustee and any Item 1119 Party and any Form 10-D Disclosure Item.

 

The Indenture Trustee acknowledges that the parties identified in clause (iii)
above may rely on the certification provided by the Indenture Trustee pursuant
to such clause in signing a Sarbanes Certification and filing such with the
Commission.

 

(c) The Indenture Trustee shall provide the Seller and the Bank (each, a
“Reporting Party” and, collectively, the “Reporting Parties”) with (i)
notification as soon as practicable of all demands communicated to a Responsible
Officer of the Indenture Trustee for the repurchase or replacement of any
Receivable for breach of the representations and warranties concerning such
Receivable and (ii) promptly upon written request by a Reporting Party, any
other information reasonably requested by a Reporting Party that is in the
Indenture Trustee’s possession and reasonably accessible to it to facilitate
compliance by the Reporting Parties with Rule 15Ga-1 under the Exchange Act, and
Items 1104(e) and 1121(c) of Regulation AB (the “Repurchase Rules and
Regulations”) but in no event more than once monthly or such other quantity of
requests as may be mutually agreed to by the Indenture Trustee and the
applicable Reporting Party. In no event shall the Indenture Trustee be deemed to
be a “securitizer” as defined in Section 15G(a)(1) of the Exchange Act with
respect to the transactions contemplated by the Transaction Documents, nor shall
it have (A) any responsibility for making any filing required to be made by a
securitizer under the Exchange Act or Regulation AB, or (B) any duty or
obligation to undertake any investigation or inquiry related to repurchase
activity or otherwise to assume any additional duties or responsibilities in
respect to the transactions contemplated by the Transaction Documents. For
purposes of this section, a “demand” is limited to a demand for enforcement of a
repurchase remedy received by the Indenture Trustee. A demand does not include
general inquiries, including investor inquiries, regarding asset performance or
possible breaches of representations or warranties.

 

SECTION 9.22 Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Indenture Trustee shall promptly notify
the Seller of any Reportable Event set forth in clauses (a), (d) or (f) of the
definition thereof (other than any such Reportable Event as to which the Seller
or the Servicer has actual knowledge), but in no event later than two (2)
Business Days after a Responsible Officer of the Indenture Trustee has actual
knowledge of such Reportable Event and has determined, or should have reasonably
determined, that such an event constitutes a Reportable Event.

 

SECTION 9.23 Further Assurances. The Seller and the Servicer agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the Owner Trustee or the
Indenture Trustee more fully to effect the purposes of this Agreement.

 

708320802 14443670 35 Sale and Servicing Agreement
(USAA 2014-1)

 



SECTION 9.24 Cooperation. The parties hereto acknowledge and agree that the
purpose of Sections 9.21 and 9.22 is to facilitate compliance by the Seller and
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission. Neither the Seller nor the Servicer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith in order to comply with the Securities Act, the
Exchange Act, the rules and regulations of the Commission under the Securities
Act and the Exchange Act and any comments or requests of the Commission. The
Indenture Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets or consensus among counsel to the parties
hereto, and agrees to reasonably cooperate with the Seller to deliver to the
Seller and Servicer such information necessary in the good faith determination
of the Seller and Servicer to permit the Seller or such Servicer to comply with
the provisions of Regulation AB.

 

SECTION 9.25 Rights of the Certificateholder. Notwithstanding anything contained
herein or in any Transaction Document to the contrary, after the Notes are no
longer Outstanding following payment in full of the principal and interest on
the Notes, (i) the Certificateholder will succeed to the rights of the
Noteholders under this Agreement, (ii) the Owner Trustee will succeed to the
rights of, but not, without its express consent, the obligations of the
Indenture Trustee pursuant to this Agreement and (iii) the Collection Account
will continue to be maintained as set forth in Section 4.4; provided, however,
the Certificateholder shall not be entitled to any payments pursuant to Section
4.4 other than pursuant to clause tenth thereof.

 

708320802 14443670 36 Sale and Servicing Agreement
(USAA 2014-1)

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

  USAA ACCEPTANCE, LLC, as Seller           By:          Name:  David K. Kimball
    Title: Vice President and Treasuruer             USAA FEDERAL SAVINGS BANK,
as Servicer           By:        Name:  John D. Harrell     Title: Vice
President  

 

708320802 14443670 S-1 Sale and Servicing Agreement
(USAA 2014-1)

 



  USAA AUTO OWNER TRUST 2014-1,
as Issuer             By: Wells Fargo Delaware Trust Company,
National Association,
not in its individual capacity
but solely as Owner Trustee     By:          Name:       Title:    

 



708320802 14443670 S-2 Sale and Servicing Agreement
(USAA 2014-1)

 



  U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity
but solely as Indenture Trustee         By:          Name:     Title:  

 

708320802 14443670 S-3 Sale and Servicing Agreement
(USAA 2014-1)

 



SCHEDULE I

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES



 

(a) Characteristics of Receivables. Each Receivable:

 

(i) has been fully and properly executed or electronically authenticated (as
defined in the UCC) by the Obligor thereto;

 

(ii) has been originated or acquired directly by the Originator in accordance
with its customary practices;

 

(iii) as of the Closing Date is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party, which security interest, in either case, is assignable and has
been so assigned (x) by the Bank to the Seller and (y) by the Seller to the
Issuer;

 

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

 

(v) provided, at origination, for level periodic payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last payment may be different but in no event more
than three times the level monthly payment;

 

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

(vii) was originated in the United States.

 

(b) Individual Characteristics. Each Receivable has the following individual
characteristics as of the Cut-Off Date:

 

(i) each Receivable is secured by a new or used automobile or light-duty truck;

 

(ii) each Receivable has a Contract Rate of no less than 2.00% and not more than
17.49%;

 

(iii) each Receivable had an original term to maturity of not more than 72
months and not less than 12 months and each Receivable has a remaining term to
maturity, as of the Cut-Off Date, of 2 months or more;

 

708320802 14443670 I-1 Schedule I to the     Sale and Servicing Agreement

 



(iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off Date
of greater than or equal to $804.03;

 

(v) no Receivable has a scheduled maturity date later than January 22, 2020;

 

(vi) no Receivable was more than 30 days past due as of the Cut-Off Date;

 

(vii) as of the Cut-Off Date, no Receivable was noted in the records of the
Servicer as being the subject of any pending bankruptcy or insolvency
Proceeding;

 

(viii) no Receivable is subject to a force-placed Insurance Policy on the
related Financed Vehicle;

 

(ix) each Receivable is a Simple Interest Receivable; and

 

(x) each of the Receivables were selected using selection procedures that were
not known or intended by the Bank to be adverse to the Noteholders.

 

(c) Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

 

(d) Compliance with Law. Each Receivable complied at the time it was originated
or made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, the Consumer Financial Protection Bureau’s
Regulations B and Z, the Servicemembers Civil Relief Act of 2003, as amended,
state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and any other consumer credit, equal opportunity and disclosure laws
applicable to that Receivable.

 

(e) Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all material
respects by the holder thereof in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, liquidation
or other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally.

 

(f) Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

(g) No Waiver. As of the Cut-Off Date, no provision of a Receivable has been
waived.

 

(h) No Default. Except for payment delinquencies continuing for a period of not
more than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose that any default, breach, violation or event permitting acceleration
under the terms of the Receivable

 

708320802 14443670 I-2 Schedule I to the     Sale and Servicing Agreement

 



existed as of the Cut-Off Date or that any continuing condition that with notice
or lapse of time, or both, would constitute a default, breach, violation or
event permitting acceleration under the terms of the Receivable had arisen as of
the Cut-Off Date.

 

(i) Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

 

(j) No Government Obligor. The Obligor on each Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(k) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, conveyance or
pledge of such Receivable would be unlawful, void, or voidable. The Seller has
not entered into any agreement with any Obligor that prohibits, restricts or
conditions the assignment of the related Receivable.

 

(l) Good Title. It is the intention of the Seller that the sale, contribution,
transfer, assignment and conveyance herein contemplated constitute an absolute
sale, contribution, transfer, assignment and conveyance of the Receivables and
that the Receivables not be part of the Seller’s estate in the event of the
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law. No Receivable has been sold, transferred, assigned, conveyed or pledged to
any Person other than pursuant to the Transaction Documents. As of the Closing
Date and immediately prior to the sale and transfer herein contemplated, the
Seller had good and marketable title to each Receivable free and clear of all
Liens, and, immediately upon the sale and transfer thereof, the Issuer will have
good and marketable title to each Receivable, free and clear of all Liens (other
than Permitted Liens).

 

(m) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto), and to give the Indenture Trustee a first priority perfected
security interest therein, will be made within ten days of the Closing Date.

 

(n) Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Seller has not authorized the filing of and is not aware of any
financing statements against the Bank or the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to security interests granted under the Transaction Documents or that
have been terminated. The Sale and Servicing Agreement creates a valid and
continuing security interest in the Receivable (other than the Related Security
with respect thereto) in favor of the Issuer which security interest is prior to
all other Liens (other than Permitted Liens) and is enforceable as such against
all other creditors of and purchasers and assignees from the Seller.

 

(o) Characterization of Receivables. Each Receivable constitutes either
“tangible chattel paper,” “electronic chattel paper,” an “account,” a
“promissory note” or a “payment intangible,” each as defined in the UCC.

 

708320802 14443670 I-3 Schedule I to the     Sale and Servicing Agreement

 



(p) One Original. With respect to any Receivable constituting electronic chattel
paper, there is only one “authoritative copy” (as such term is used in Section
9-105 of the UCC) of the Receivable or with respect to any Receivable
constituting tangible chattel paper for which an original executed copy exists,
there is no more than one original executed copy of such Receivable and none of
the instruments, tangible chattel paper or electronic chattel paper that
constitute or evidence the Receivables has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than to a party to the Transaction Documents.

 

(q) No Defenses. The Seller has no knowledge either of any facts which would
give rise to any right of rescission, set-off, counterclaim or defense, or of
the same being asserted or threatened, with respect to any Receivable.

 

(r) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

 

708320802 14443670 I-4 Schedule I to the     Sale and Servicing Agreement

 



SCHEDULE II

 

NOTICE ADDRESSES

 

If to the Issuer:

 

c/o Wells Fargo Delaware Trust Company, National Association

919 North Market Street, Suite 1600

Wilmington, Delaware 19801

Attention: Corporate Trust Administration
Telephone: (302) 575-2004
Facsimile: (302) 575-2006

 

with copies to the Administrator, USAA Federal Savings Bank and the Indenture
Trustee

 

If to the Owner Trustee:

 

Wells Fargo Delaware Trust Company, National Association

919 North Market Street, Suite 1600

Wilmington, Delaware 19801

Telecopier No.: (302) 575-2006

Attention: Sandra Battaglia

 

If to the Indenture Trustee:

 

U.S. Bank National Association

190 S. LaSalle Street, 7th Floor

Chicago, Illinois 60603

Attention: USAA 2014-1

 

If to the Bank, the Servicer or the Administrator:

 

USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, Texas 78288
Telecopier No.: (877) 442-4802
Attention: Mike Broker, Vice President

 

If to the Seller:

 

USAA Acceptance, LLC
9830 Colonnade Blvd.

Suite 600
San Antonio, Texas 78230
Attention: Mike Broker, Vice President

Telephone: (210) 498-0029

 

708320802 14443670 II-1 Schedule II to the     Sale and Servicing Agreement

 



If to Moody’s:

 

Moody’s Investors Service, Inc.
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Telecopier No.: (212) 298-7139
Attention: ABS Monitoring Group

 

If to Standard & Poor’s:

 

Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
Telecopier No.: (212) 438-2664
Attention: Asset Backed Surveillance Group

 

708320802 14443670 II-2 Schedule II to the     Sale and Servicing Agreement

 



EXHIBIT A

 

FORM OF ASSIGNMENT PURSUANT TO
SALE AND SERVICING AGREEMENT

February [__], 2014

 

For value received, in accordance with the Sale and Servicing Agreement
(the “Agreement”), dated as of February 28, 2014, between USAA Auto Owner Trust
2014-1, a Delaware statutory trust (the “Issuer”), USAA Acceptance, LLC, a
Delaware limited liability company (the “Seller”), USAA Federal Savings Bank, a
federally chartered savings association (the “Bank”), and U.S. Bank National
Association, a national banking association, as indenture trustee, on the terms
and subject to the conditions set forth in the Agreement, the Seller does hereby
transfer, assign, set over, sell and otherwise convey to the Issuer without
recourse (subject to the obligations in the Agreement) on the Closing Date, all
of its right, title and interest in, to and under the Receivables set forth on
the schedule of Receivables delivered by the Seller to the Issuer on the date
hereof, the Collections after the Cut-Off Date, the Receivable Files and the
Related Security relating thereto, together with all of Seller’s rights under
the Purchase Agreement and all proceeds of the foregoing; which sale shall be
effective as of the Cut-Off Date.

 

The foregoing sale does not constitute and is not intended to result in any
assumption by the Issuer of any obligation of the undersigned or the Originator
to the Obligors or any other Person in connection with the Receivables, or the
other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

 

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

 

[Remainder of page intentionally left blank]

 

708320802 14443670 A-1 Exhibit A to the     Sale and Servicing Agreement

 



IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

  USAA ACCEPTANCE, LLC       By:        Name:     Title:  

 

708320802 14443670 A-2 Exhibit A to the     Sale and Servicing Agreement

 



EXHIBIT B

 

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date:

 

General

 

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller.

 

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” and “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the applicable UCC.

 

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions with respect to such Receivable have been taken
or will be taken to perfect a first priority security interest in the related
Financed Vehicle in favor of the Originator, as secured party.

 

Creation

 

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.

 

5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

 

Perfection

 

6. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables
granted to the Issuer hereunder; and the Servicer, in its capacity as custodian,
has in its possession the original copies of such instruments or tangible
chattel paper that constitute or evidence the Receivables, and all financing
statements referred to in this paragraph contain a statement that: “A purchase
of or security interest in any collateral described in this financing statement
will violate the rights of the Secured Party/Purchaser”.

 

708320802 14443670 B-1 Exhibit B to the     Sale and Servicing Agreement

 



7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

 

(i) all original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

 

(ii) such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

 

(iii) the Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee.

 

Priority

 

8. Neither the Seller nor the Bank has authorized the filing of, and is not
aware of, any financing statements against either the Seller or the Bank that
include a description of collateral covering the Receivables other than any
financing statement (i) relating to the conveyance of the Receivables by the
Bank to the Seller under the Purchase Agreement, (ii) relating to the conveyance
of the Receivables by the Seller to the Issuer under the Sale and Servicing
Agreement, (iii) relating to the security interest granted to the Indenture
Trustee under the Indenture or (iv) that has been terminated.

 

9. Neither the Seller nor the Bank is aware of any material judgment, ERISA or
tax lien filings against either the Seller or the Bank.

 

10. Neither the Seller nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

 

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

 

Survival of Perfection Representations

 

12. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit B shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

 

708320802 14443670 B-2 Exhibit B to the     Sale and Servicing Agreement

 



No Waiver

 

13. The Servicer shall provide the Rating Agencies with prompt written notice of
any material breach of the perfection representations, warranties and covenants
contained in this Exhibit B, and shall not, without satisfying the Rating Agency
Condition, waive a breach of any of such perfection representations, warranties
or covenants.

 

Servicer to Maintain Perfection and Priority

 

14. The Servicer covenants that, in order to evidence the interests of the
Seller and Issuer under the Sale and Servicing Agreement and the Indenture
Trustee under the Indenture, Servicer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority perfected security interest, the Indenture
Trustee’s security interest in the Receivables. The Servicer shall, from time to
time and within the time limits established by law, prepare and file, all
financing statements, amendments, continuations, initial financing statements in
lieu of a continuation statement, terminations, partial terminations, releases
or partial releases, or any other filings necessary or advisable to continue,
maintain and perfect the Indenture Trustee’s security interest in the
Receivables as a first-priority perfected security interest.

 

708320802 14443670 B-3 Exhibit B to the     Sale and Servicing Agreement

 



EXHIBIT C

 

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a
minimum, the criteria identified below as “Applicable Servicing Criteria”1:




 

Servicing Criteria Applicable
Servicing Criteria Reference Criteria     General Servicing Considerations  
1122(d)(1)(i) Policies and procedures are instituted to monitor any performance
or other triggers and events of default in accordance with the transaction
agreements.   1122(d)(1)(ii) If any material servicing activities are outsourced
to third parties, policies and procedures are instituted to monitor the third
party’s performance and compliance with such servicing activities.  
1122(d)(1)(iii) Any requirements in the transaction agreements to maintain a
back-up servicer for the pool assets are maintained.   1122(d)(1)(iv) A fidelity
bond and errors and omissions policy is in effect on the party participating in
the servicing function throughout the reporting period in the amount of coverage
required by and otherwise in accordance with the terms of the transaction
agreements.     Cash Collection and Administration   1122(d)(2)(i) Payments on
pool assets are deposited into the appropriate custodial bank accounts and
related bank clearing accounts no more than two business days following receipt,
or such other number of days specified in the transaction agreements.  
1122(d)(2)(ii) Disbursements made via wire transfer on behalf of an obligor or
to an investor are made only by authorized personnel. X 1122(d)(2)(iii) Advances
of funds or guarantees regarding collections, cash flows or distributions, and
any interest or other fees charged for such advances, are made, reviewed and
approved as specified in the transaction agreements.   1122(d)(2)(iv) The
related accounts for the transaction, such as cash reserve accounts or accounts
established as a form of overcollateralization, are separately maintained (e.g.,
with respect to commingling of cash) as set forth in the transaction agreements.
X 1122(d)(2)(v) Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act. X2
1122(d)(2)(vi) Unissued checks are safeguarded so as to prevent unauthorized
access.  

 

 

 

1 Each assessment of compliance delivered by the Indenture Trustee shall be made
only toward such portion(s) of the servicing criteria applicable to the
Indenture Trustee and not such other portion(s) applicable to other persons.

 

2 Assessment of compliance to be given by Indenture Trustee shall be only with
respect to trust accounts maintained by the Indenture Trustee under the Sale and
Servicing Agreement and the Indenture.

 

708320802 14443670 C-1 Exhibit C to the     Sale and Servicing Agreement

 



Servicing Criteria Applicable
Servicing Criteria Reference Criteria   1122(d)(2)(vii) Reconciliations are
prepared on a monthly basis for all asset-backed securities related bank
accounts, including custodial accounts and related bank clearing accounts. These
reconciliations are (A) mathematically accurate; (B) prepared within 30 calendar
days after the bank statement cutoff date, or such other number of days
specified in the transaction agreements; (C) reviewed and approved by someone
other than the person who prepared the reconciliation; and (D) contain
explanations for reconciling items. These reconciling items are resolved within
90 calendar days of their original identification, or such other number of days
specified in the transaction agreements.     Investor Remittances and Reporting
  1122(d)(3)(i) Reports to investors, including those to be filed with the
Commission, are maintained in accordance with the transaction agreements and
applicable Commission requirements. Specifically, such reports (A) are prepared
in accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.   1122(d)(3)(ii) Amounts due to investors are
allocated and remitted in accordance with timeframes, distribution priority and
other terms set forth in the transaction agreements. X
(solely with respect to remittances) 1122(d)(3)(iii) Disbursements made to an
investor are posted within two business days to the Servicer’s investor records,
or such other number of days specified in the transaction agreements. X
1122(d)(3)(iv) Amounts remitted to investors per the investor reports agree with
cancelled checks, or other form of payment, or custodial bank statements. X  
Pool Asset Administration   1122(d)(4)(i) Collateral or security on pool assets
is maintained as required by the transaction agreements or related asset pool
documents.   1122(d)(4)(ii) Pool assets and related documents are safeguarded as
required by the transaction agreements   1122(d)(4)(iii) Any additions, removals
or substitutions to the asset pool are made, reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.  
1122(d)(4)(iv) Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.   1122(d)(4)(v) The Servicer’s records regarding the
accounts and the accounts agree with the Servicer’s records with respect to an
obligor’s unpaid principal balance.   1122(d)(4)(vi) Changes with respect to the
terms or status of an obligor’s account  (e.g., loan modifications or re-agings)
are made, reviewed and approved by authorized personnel in accordance with the
transaction agreements and related pool asset documents.   1122(d)(4)(vii) Loss
mitigation or recovery actions (e.g., forbearance plans, modifications and deeds
in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.  

 

708320802 14443670 C-2 Exhibit C to the     Sale and Servicing Agreement

 



Servicing Criteria Applicable
Servicing Criteria Reference Criteria   1122(d)(4)(viii) Records documenting
collection efforts are maintained during the period a pool asset is delinquent
in accordance with the transaction agreements. Such records are maintained on at
least a monthly basis, or such other period specified in the transaction
agreements, and describe the entity’s activities in monitoring delinquent pool
assets including, for example, phone calls, letters and payment rescheduling
plans in cases where delinquency is deemed temporary (e.g., illness or
unemployment).   1122(d)(4)(ix) Adjustments to interest rates or rates of return
for pool assets with variable rates are computed based on the related pool asset
documents.   1122(d)(4)(x) Regarding any funds held in trust for an obligor
(such as escrow accounts): (A) such funds are analyzed, in accordance with the
obligor’s Account documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable Account documents and state
laws; and (C) such funds are returned to the obligor within 30 calendar days of
full repayment of the related Accounts, or such other number of days specified
in the transaction agreements.   1122(d)(4)(xi) Payments made on behalf of an
obligor (such as tax or insurance payments) are made on or before the related
penalty or expiration dates, as indicated on the appropriate bills or notices
for such payments, provided that such support has been received by the servicer
at least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.   1122(d)(4)(xii) Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.   1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   1122(d)(4)(xiv)  Delinquencies,
charge-offs and uncollectible accounts are recognized and recorded in accordance
with the transaction agreements.   1122(d)(4)(xv) Any external enhancement or
other support, identified in Item 1114(a)(1) through (3) or Item 1115 of
Regulation AB, is maintained as set forth in the transaction agreements.  

 

708320802 14443670 C-3 Exhibit C to the     Sale and Servicing Agreement

 



EXHIBIT D

 

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

Re: USAA AUTO OWNER TRUST 2014-1

 

U.S. Bank National Association, not in its individual capacity but solely as
indenture trustee (the “Indenture Trustee”), certifies to USAA Acceptance, LLC
(the “Seller”), and its officers, with the knowledge and intent that they will
rely upon this certification, that:

 

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”) (collectively, the “Indenture
Trustee Information”);

 

(2) To the best of its knowledge, the Indenture Trustee Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information; and

 

(3) To the best of its knowledge, all of the information required to be provided
by the Indenture Trustee pursuant to Sections 9.21 and 9.22 of the Agreement has
been provided to the Seller.

 

  U.S. BANK NATIONAL ASSOCIATION, not in
its individual capacity but solely as Indenture Trustee         Date:     

 

708320802 14443670 D-1 Exhibit D to the     Sale and Servicing Agreement

 



EXHIBIT E

 

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION
REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

 

Reference is made to the Form 10-K of USAA Acceptance, LLC with respect to USAA
Auto Owner Trust 2014-1 (the “Form 10-K”) for the fiscal year ended December 31,
20[   ]. Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Form 10-K.

 

U.S. Bank National Association, a national banking association (“U.S. Bank”),
does hereby certify to the Sponsor, the Seller and the Issuing Entity that:

 

1. As of the date of the Form 10-K, there are no pending legal proceedings
against U.S. Bank or proceedings known to be contemplated by governmental
authorities against U.S. Bank that would be material to the investors in the
Notes.

 

2. As of the date of the Form 10-K, there are no affiliations, as contemplated
by Item 1119 of Regulation AB, between U.S. Bank and any of USAA Federal Savings
Bank (in its capacity as Sponsor, Originator, Servicer and Administrator), USAA
Acceptance, LLC, the Indenture Trustee, the Owner Trustee and the Issuing
Entity, or any affiliates of such parties.

 

IN WITNESS WHEREOF, U.S. Bank has caused this certificate to be executed in its
corporate name by an officer thereunto duly authorized.

 

Dated: ____________, 20[   ]

 

  U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee       By:        Name:     Title:  

 

708320802 14443670 E-1 Exhibit E to the     Sale and Servicing Agreement

 

 

APPENDIX A

DEFINITIONS

 

The following terms have the meanings set forth, or referred to, below:

 

“Accrued Class A Note Interest” means, with respect to any Payment Date, the sum
of the Class A Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class A Noteholders’ Interest Carryover Shortfall for such Payment Date.

 

“Accrued Class B Note Interest” means, with respect to any Payment Date, the sum
of the Class B Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class B Noteholders’ Interest Carryover Shortfall for such Payment Date.

 

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

 

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator and the Issuer and acknowledged by the
Indenture Trustee, as the same may be amended and supplemented from time to
time.

 

“Administrator” means the Bank, or any successor Administrator under the
Administration Agreement.

 

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

 

“Applicable Tax State” means, as of any date, each State as to which any of the
following is then applicable: (a) a State in which the Owner Trustee maintains
its Corporate Trust Office, (b) a State in which the Owner Trustee maintains its
principal executive offices, and (c) the State of Texas.

 

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes.

 

“Authorized Newspaper” means a newspaper of general circulation in The City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

 

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time

 



708322095 14443670   Appendix A to the Sale and Servicing
Agreement (USAA 2014-1)



 

 

thereafter) and (b) with respect to the Owner Trustee, the Note Registrar (if
other than the Indenture Trustee) and the Servicer, any officer of the Owner
Trustee, the Note Registrar (if other than the Indenture Trustee) or the
Servicer, as applicable, who is authorized to act for the Owner Trustee, the
Note Registrar (if other than the Indenture Trustee) or the Servicer, as
applicable, in matters relating to the Owner Trustee, the Note Registrar (if
other than the Indenture Trustee) or the Servicer and who is identified on the
list of Authorized Officers delivered by each of the Owner Trustee and the
Servicer to the Indenture Trustee on the Closing Date or by the Note Registrar
on the date of its appointment as such (as such list may be modified or
supplemented from time to time thereafter).

 

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable on such Payment Date and
(iii) the Reserve Account Excess Amount for such Payment Date.

 

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount by
which the amounts required to be paid pursuant to clauses first through fifth of
Section 4.4(a) of the Sale and Servicing Agreement exceeds the Available Funds
for such Payment Date.

 

“Bank” means USAA Federal Savings Bank, a federally chartered savings
association.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

 

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

 

“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA which is subject to Title I of ERISA, (ii) a “plan” described by
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code or
(iii) any entity deemed to hold the plan assets of any of the foregoing by
reason of an employee benefit plan’s or other plan’s investment in such entity.

 

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, Texas, Illinois, Minnestoa or
New York, or in the state in which the Corporate Trust Office of the Indenture
Trustee is located, are authorized or obligated by law, executive order or
government decree to be closed.

 

“Certificate” means a certificate evidencing the beneficial interest of the
Certificateholder in the Issuer, substantially in the form of Exhibit A to the
Trust Agreement. For the avoidance of doubt, the references in the Transaction
Documents to a “Certificate” or a “Certificateholder”, unless the context
otherwise requires, shall be deemed to be references to “Certificates” or
“Certificateholders” if more than one Certificate has been issued.

708322095 144436702 

 

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.

 

“Certificate of Trust” means the certificate of trust for the Issuer filed by
the Owner Trustee pursuant to the Statutory Trust Statute.

 

“Certificateholder” means the Holder of a Certificate.

 

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes and the Class B Notes.

 

“Class A Noteholders” means, collectively, the Class A-1 Noteholders, the Class
A-2 Noteholders, the Class A-3 Noteholders and the Class A-4 Noteholders.

 

“Class A Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class A Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class A Noteholders’ Interest
Carryover Shortfall on such preceding Payment Date, over the amount in respect
of interest that is actually paid to Noteholders of Class A Notes on such
preceding Payment Date, plus interest on the amount of interest due but not paid
to Noteholders of Class A Notes on the preceding Payment Date, to the extent
permitted by law, at the respective Interest Rates borne by such Class A Notes
for the related Interest Period.

 

“Class A Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes at the respective Interest Rate for such Class on the Note Balance of the
Notes of each such Class on the immediately preceding Payment Date or the
Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.

 

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes and the Class A-4 Notes.

 

“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring on
March 16, 2015.

 

“Class A-1 Interest Rate” means 0.19000% per annum (computed on the basis of the
actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).

 

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

708322095 144436703 

 

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

 

“Class A-1 Notes” means the Class of auto loan asset backed notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

 

“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring on
October 17, 2016.

 

“Class A-2 Interest Rate” means 0.38% per annum (computed on the basis of a
360-day year of twelve 30-day months).

 

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

 

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

 

“Class A-2 Notes” means the Class of auto loan asset backed notes designated as
Class A-2 Notes, issued in accordance with the Indenture.

 

“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring on
December 15, 2017.

 

“Class A-3 Interest Rate” means 0.58% per annum (computed on the basis of a
360-day year of twelve 30-day months).

 

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

 

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

 

“Class A-3 Notes” means the Class of auto loan asset backed notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

 

“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring on May
15, 2019.

 

“Class A-4 Interest Rate” means 0.94% per annum (computed on the basis of a
360-day year of twelve 30-day months).

 

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

 

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.

708322095 144436704 

 

“Class A-4 Notes” means the Class of auto loan asset backed notes designated as
Class A-4 Notes, issued in accordance with the Indenture.

 

“Class B Final Scheduled Payment Date” means the Payment Date occurring on
August 17, 2020.

 

“Class B Interest Rate” means 1.34% per annum (computed on the basis of a
360-day year of twelve 30-day months).

 

“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.

 

“Class B Noteholder” means the Person in whose name a Class B Note is registered
on the Note Register.

 

“Class B Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class B Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class B Noteholders’ Interest
Carryover Shortfall on such preceding Payment Date, over the amount in respect
of interest that is actually paid to Noteholders of Class B Notes on such
preceding Payment Date, plus interest on the amount of interest due but not paid
to Noteholders of Class B Notes on the preceding Payment Date, to the extent
permitted by law, at the Class B Interest Rate for the related Interest Period.

 

“Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.

 

“Class B Notes” means the Class of auto loan asset backed notes designated as
Class B Notes, issued in accordance with the Indenture.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

 

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

 

“Closing Date” means February 28, 2014.

 

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

 

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

708322095 144436705 

 

“Collection Account” means the trust account established and maintained pursuant
to Section 4.1 of the Sale and Servicing Agreement.

 

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period from the Cut-Off Date to and
including February 28, 2014). As used herein, the “related” Collection Period
with respect to a Payment Date shall be deemed to be the Collection Period which
precedes such Payment Date.

 

“Collections” means, with respect to any Receivable and to the extent received
by the Servicer after the Cut-Off Date, (i) any monthly payment by or on behalf
of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would customarily be applied to the payment of accrued interest or to reduce the
Outstanding Principal Balance of such Receivable; provided, however, that the
term “Collections” in no event will include (1) for any Payment Date, any
amounts in respect of any Receivable the Repurchase Price of which has been
included in the Available Funds on such Payment Date or a prior Payment Date,
(2) any Supplemental Servicing Fees or (3) rebates of premiums with respect to
the cancellation or termination of any Insurance Policy, extended warranty or
service contract.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the retail motor vehicle installment loan evidencing such
Receivable. Such rate may be less than the “Annual Percentage Rate” disclosed in
the Receivable.

 

“Controlling Class” shall mean, subject to the proviso contained in the last
paragraph of the definition of “Outstanding”, with respect to any Notes
Outstanding, the Class A Notes (voting together as a single Class) as long as
any Class A Notes are Outstanding, and thereafter the Class B Notes as long as
any Class B Notes are Outstanding (excluding, in each case, Notes held by the
Seller or any of its Affiliates unless all of the Notes are then owned by the
Seller or its Affiliates).

 

“Controlling Person” shall mean a Person, other than a Benefit Plan, that has
discretionary authority or control with respect to the assets of the Issuer or
who provides investment advice for a direct or indirect fee with respect to
those assets, or any affiliate of such Person.

 

“Corporate Trust Office” means:

 

(a) as used with respect to the Indenture Trustee, the office of the Indenture
Trustee at which at any particular time its corporate trust business shall be
administered which office at date of the execution of the Indenture is located
at 190 South LaSalle Street, 7th Floor, Chicago, Illinois 60603, or at such
other address as the Indenture Trustee may designate from time to time by notice
to the Noteholders, the Administrator, the Servicer and the Issuer, or the
principal corporate trust office of any successor Indenture Trustee (the address
of which the successor

708322095 144436706 

 

Indenture Trustee will notify the Noteholders, the Administrator, the Servicer
and the Owner Trustee); and

 

(b) as used with respect to the Owner Trustee, the corporate trust office of the
Owner Trustee, 919 North Market Street, Suite 1600, Wilmington, Delaware 19801
or at such other address as the Owner Trustee may designate by notice to the
Certificateholder and the Seller, or the principal corporate trust office of any
successor Owner Trustee (the address of which the successor Owner Trustee will
notify the Certificateholder and the Seller).

 

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself or others, as such practices may be changed from time to time, it being
understood that the Servicer and the Sub-Servicers may not have the same
“Customary Servicing Practices”.

 

“Cut-Off Date” means the close of business on January 31, 2014.

 

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

 

“Defaulted Receivable” means, with respect to any Collection Period, any
Receivable (i) that the Servicer determines is unlikely to be paid in full or
(ii) with respect to which at least 5% of a scheduled payment is 120 or more
days delinquent as of the end of a calendar month. The Outstanding Principal
Balance of any Receivable that becomes a “Defaulted Receivable” will be deemed
to be zero as of the date it becomes a “Defaulted Receivable”.

 

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

 

“Delivery” when used with respect to Trust Account Property means:

 

(a) with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” (as
defined in Section 9-102(a)(47) of the UCC) and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, and (II) with respect
to a “certificated security” (as defined in Section 8-102(a)(4) of the UCC)
transfer of actual possession thereof (i) by physical delivery of such
certificated security to the Indenture Trustee or its nominee or custodian
endorsed to the Indenture Trustee or its nominee or custodian or endorsed in
blank, or to another person, other than a “securities intermediary” (as defined
in Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) if such
certificated security is in registered form by delivery thereof to a “securities
intermediary”, endorsed to or registered in the name of the Indenture Trustee or
its nominee or custodian and the making by such “securities intermediary” of
entries on its books and records identifying such certificated securities as
belonging to the Indenture Trustee or its nominee or custodian and the sending
by

708322095 144436707 

 

such “securities intermediary” of a confirmation of the purchase of such
certificated security by the Indenture Trustee or its nominee or custodian (all
of the foregoing, “Physical Property”), and, in any event, any such Physical
Property in registered form shall be in the name of the Indenture Trustee or its
nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect the complete transfer of ownership of any
such Trust Account Property to the Indenture Trustee or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof;

 

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(B)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit advice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Trust
Account Property solely as agent for the Indenture Trustee or its nominee or
custodian; and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Trust Account
Property to the Indenture Trustee or its nominee or custodian, consistent with
changes in applicable law or regulations or the interpretation thereof; and

 

(c) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.

 

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.

 

“Determination Date” means the second Business Day preceding the related Payment
Date, beginning March 13, 2014.

 

“Dollar” and “$” mean lawful currency of the United States of America.

708322095 144436708 

 

“DTC” means The Depository Trust Company, and its successors.

 

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from Moody’s of at least “A2” and from
Standard & Poor’s of at least “BBB.” Any such trust account may be maintained
with the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates, if such accounts meet the requirements described in clause (b) of
the preceding sentence.

 

“Eligible Institution” means a depository institution or trust company (which
may be the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates) organized under the laws of the United States of America or any one
of the states thereof or the District of Columbia (or any domestic branch of a
foreign bank) (a) which at all times has either (i) a long-term senior unsecured
debt rating of “Aa2” or better by Moody’s and “AA-” or better by Standard &
Poor’s or such other rating that is acceptable to each Rating Agency, as
evidenced by a letter from such Rating Agency to the Issuer or the Indenture
Trustee, (ii) a certificate of deposit rating of “P-1” by Moody’s and “A-1+” by
Standard & Poor’s or (iii) such other rating that is acceptable to each Rating
Agency, as evidenced by a letter from such Rating Agency to the Issuer or the
Indenture Trustee and (b) whose deposits are insured by the Federal Deposit
Insurance Corporation; provided, that a foreign financial institution shall be
deemed to satisfy clause (b) if such foreign financial institution meets the
requirements of Rule 13k-1(b)(1) under the Exchange Act (17 CFR
§240.13k-1(b)(1)).

 

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule I of each of the Purchase Agreement and the Sale and Servicing
Agreement as of the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any successor law thereto, and the regulations promulgated and rulings
issued thereunder.

 

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Seller with respect to the Issuer under the Exchange
Act.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor provisions), any current or future regulations or
official interpretations thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
published intergovernmental agreement entered into in connection with the
implementation of such sections of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to such published
intergovernmental agreement.

708322095 144436709 

 

“FATCA Withholding Tax” means any withholding or deduction imposed under FATCA.

 

“FDIC” means the Federal Deposit Insurance Corporation or any successor agency.

 

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the Class
A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3 Final
Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final Scheduled
Payment Date and (v) the Class B Notes, the Class B Final Scheduled Payment
Date.

 

“Financed Vehicle” means an automobile or light-duty truck, together with all
accessions thereto, securing an Obligor’s indebtedness under the applicable
Receivable.

 

“First Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Note Balance of the Class A Notes
as of such Payment Date (before giving effect to any principal payments made on
the Class A Notes on such Payment Date) over (b) the Net Pool Balance as of the
end of the related Collection Period; provided, however, that the “First
Allocation of Principal” shall not exceed the Note Balance of the Class A Notes;
provided, further, that the “First Allocation of Principal” for any Payment Date
on and after the Final Scheduled Payment Date for any Class of Class A Notes
shall not be less than the amount that is necessary to reduce the Note Balance
of that Class of Class A Notes to zero.

 

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.

 

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

 

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality, (b)
administrative or regulatory authority (including any central bank or similar
authority) or (c) court or judicial authority.

 

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

708322095 1444367010 

 

“Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.

 

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

 

“Indenture Trustee” means U.S. Bank National Association, a national banking
association, not in its individual capacity but as indenture trustee under the
Indenture, or any successor indenture trustee under the Indenture.

 

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons, (ii)
does not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor upon the Notes, the Administrator
or any Affiliate of any of the foregoing Persons and (iii) is not connected with
the Issuer, any such other obligor upon the Notes, the Administrator or any
Affiliate of any of the foregoing Persons as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.

 

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within the
meaning thereof.

 

“Initial Class A-1 Note Balance” means $157,000,000.

 

“Initial Class A-2 Note Balance” means $147,000,000.

 

“Initial Class A-3 Note Balance” means $119,000,000.

 

“Initial Class A-4 Note Balance” means $68,180,000.

 

“Initial Class B Note Balance” means $8,820,000.

 

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance, the
Initial Class A-4 Note Balance or the Initial Class B Note Balance, as
applicable, or with respect to the Notes generally, the sum of the foregoing.

 

“Initial Reserve Account Deposit Amount” means an amount equal to $1,259,447.36.

 

“Insolvency Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such

708322095 1444367011 

 

Person’s affairs, and such decree or order shall remain unstayed and in effect
for a period of 90 consecutive days or (ii) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

 

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.

 

“Interest Period” means, with respect to any Payment Date, (a) with respect to
the Class A-1 Notes from and including the Closing Date (in the case of the
first Payment Date) or from and including the most recent Payment Date to but
excluding that Payment Date (for example, for a Payment Date in February, the
Interest Period is from and including the Payment Date in January to but
excluding the Payment Date in February) based upon actual days elapsed and a
360-day year and (b) for each other Class of Notes, from and including the 15th
day of the calendar month preceding each Payment Date (or from and including the
Closing Date in the case of the first Payment Date) to but excluding the 15th
day of the following month based upon a 360-day year of twelve 30-day months.

 

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest Rate, (d)
with respect to the Class A-4 Notes, the Class A-4 Interest Rate or (e) with
respect to the Class B Notes, the Class B Interest Rate.

 

“Issuer” means USAA Auto Owner Trust 2014-1, a Delaware statutory trust
established pursuant to the Trust Agreement and the filing of the Certificate of
Trust, until a successor replaces it and, thereafter, means such successor.

 

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

 

“Item 1119 Party” means the Seller, the Bank, the Servicer, the Indenture
Trustee, the Owner Trustee, any underwriter of the Notes and any other material
transaction party identified by the Seller or the Bank to the Indenture Trustee
and the Owner Trustee in writing.

 

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

 

“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies, (b)
amounts received by the

708322095 1444367012 

 

Servicer in connection with such Receivable pursuant to the exercise of rights
under such Receivable and (c) the monies collected by the Servicer (from
whatever source, including proceeds of a sale of a Financed Vehicle or a
deficiency balance recovered from the Obligor after the charge-off of such
Receivable) on such Receivable, in the case of each of the foregoing clauses (a)
through (c), net of any expenses (including, without limitation, any auction,
painting, repair or refurbishment expenses in respect of the related Financed
Vehicle) incurred by the Servicer in connection therewith and any payments
required by law to be remitted to the Obligor; provided, however, that the
Repurchase Price for any Receivable shall not constitute “Liquidation Proceeds”.

 

“Monthly Remittance Condition” has the meaning set forth in Section 4.2 of the
Sale and Servicing Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

 

“Net Pool Balance” means, as of any date, the aggregate Outstanding Principal
Balance of all Receivables of the Issuer on such date.

 

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class A-4 Note or
Class B Note, in each case substantially in the form of Exhibit A to the
Indenture.

 

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance or the Class B Note Balance, as applicable,
or with respect to the Notes generally, the sum of all of the foregoing.

 

“Note Depository Agreement” means the agreement, dated as of the Closing Date,
between the Issuer and DTC, as the initial Clearing Agency relating to the
Notes, as the same may be amended or supplemented from time to time.

 

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

 

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

 

“Noteholder” means, as the context requires, all of the Class A-1 Noteholders,
the Class A-2 Noteholders, the Class A-3 Noteholders, the Class A-4 Noteholders
and the Class B Noteholders, or any of the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders, the Class A-4 Noteholders or the Class B
Noteholders, or any of the foregoing.

 

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

708322095 1444367013 

 

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Servicer, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, the treasurer, any
assistant treasurer or the controller of the Seller or the Servicer, as
applicable.

 

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of the Issuer, the Servicer, the Seller or
the Administrator, which counsel shall be acceptable to the Indenture Trustee,
the Owner Trustee or the Rating Agencies, as the case may be, and which opinion
or opinions comply with any applicable requirements of the Transaction Documents
and are in form and substance reasonably satisfactory to the recipient(s).
Opinions of Counsel need address matters of law only and may be based upon
stated assumptions as to relevant matters of fact.

 

“Optional Purchase” has the meaning set forth in Section 8.1 of the Sale and
Servicing Agreement.

 

“Optional Purchase Price” has the meaning set forth in Section 8.1 of the Sale
and Servicing Agreement.

 

“Originator” means, with respect to any Receivable, the Bank.

 

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.

 

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

 

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

 

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

 

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

 

provided, that in determining whether Noteholders holding the requisite
aggregate principal amount of Outstanding Notes have given any request, demand,
authorization, direction, notice, consent, vote or waiver hereunder or under any
Transaction Document, Notes owned by the Issuer, Certificateholder or any of
their respective Affiliates shall be disregarded and deemed not

708322095 1444367014 

 

to be Outstanding unless all of the Notes are then owned by the Issuer,
Certificateholder or any of their respective Affiliates, except that, in
determining whether the Indenture Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent, vote or waiver,
only Notes that a Responsible Officer of the Indenture Trustee knows to be so
owned shall be so disregarded. Notes so owned that have been pledged in good
faith may be regarded as Outstanding if the pledgee thereof establishes to the
satisfaction of the Indenture Trustee such pledgee’s right so to act with
respect to such Notes and that such pledgee is not the Issuer, Certificateholder
or any of their respective Affiliates.

 

“Outstanding Principal Balance” means, with respect to any Receivable as of any
date, the outstanding principal balance of such Receivable calculated in
accordance with the Customary Servicing Practices; provided, however, that the
Outstanding Principal Balance of any Receivable that became a Defaulted
Receivable will be deemed to be zero as of the date it becomes a Defaulted
Receivable.

 

“Owner Trustee” means Wells Fargo Delaware Trust Company, National Association,
a national banking association, not in its individual capacity but solely as
owner trustee under the Trust Agreement, and any successor Owner Trustee
thereunder.

 

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Collection Account and the Principal Distribution
Account, including the payment of principal of or interest on the Notes on
behalf of the Issuer.

 

“Payment Date” means the 15th day of each calendar month beginning March 17,
2014; provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which immediately follows such Collection Period.

 

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

 

“Permitted Investments” means (a) evidences of indebtedness, maturing within
thirty (30) days after the date of loan thereof, issued by, or guaranteed by the
full faith and credit of, the federal government of the USA, (b) repurchase
agreements with banking institutions or broker-dealers registered under the
Exchange Act which are fully secured by obligations of the kind specified in
clause (a) and which are accounted for as borrowings (and not sales), (c) money
market funds (i) rated not lower than the highest rating category from Moody’s
and “AAAm” or “AAAm-g” from Standard & Poor’s or (ii) which are otherwise
acceptable to each Rating Agency, as evidenced by a letter from such Rating
Agency to the Issuer or the Indenture Trustee, in each case including money
market funds for which the Indenture Trustee acts as issuer, sponsor,
administrator, agent or in a similar capacity and for which the Indenture
Trustee in such capacity also receives a fee, or (d) commercial paper (including
commercial paper of any Affiliate of the Seller, the Servicer, the Indenture
Trustee or the Owner Trustee) rated, at the time of the investment or
contractual commitment to invest therein, at least “A-1+” (or the equivalent) by
Standard & Poor’s and at least “P-1” (or the equivalent) by Moody’s.

708322095 1444367015 

 

“Permitted Liens” means (a) the interest of the parties under the Transaction
Documents, (b) any liens for taxes not due and payable or the amount of which is
being contested in good faith by appropriate proceedings and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

 

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

 

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

 

“Principal Distribution Account” means the account by that name established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

 

“Principal Factor” means, with respect to the Notes or any Class of Notes on any
Payment Date, a nine-digit decimal figure equal to the Note Balance of the Notes
or such Class of Notes, as applicable, as of the end of the preceding Collection
Period divided by the Note Balance of the Notes or such Class of Notes, as
applicable, as of the Closing Date. The Principal Factor will be 1.000000000 as
of the Closing Date; thereafter, the Principal Factor will decline to reflect
reductions in the Note Balance of the Notes or such Class of Notes, as
applicable.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
between the Bank and the Seller, as amended, modified or supplemented from time
to time.

 

“Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.

 

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act.

 

“Rating Agency” means either or each of Moody’s and Standard & Poor’s, as
indicated by the context.

 

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause it to downgrade,
qualify or withdraw its rating assigned to any of the Notes or (b) that such
Rating Agency shall have been given notice of such event or circumstance at
least ten days prior to the occurrence of such event or circumstance (or, if ten
days’ advance notice is impracticable, as much advance notice as is practicable)
and such Rating Agency shall not have issued any written notice that the
occurrence of such event or circumstance will itself cause it to downgrade,
qualify or withdraw its rating assigned to the Notes. Notwithstanding the
foregoing, no Rating

708322095 1444367016 

 

Agency has any duty to review any notice given with respect to any event, and it
is understood that such Rating Agency may not actually review notices received
by it prior to or after the expiration of the ten (10) day period described in
(b) above. Further, each Rating Agency retains the right to downgrade, qualify
or withdraw its rating assigned to all or any of the Notes at any time in its
sole judgment even if the Rating Agency Condition with respect to an event had
been previously satisfied pursuant to clause (a) or clause (b) above.

 

“Realized Losses” shall mean, for any Collection Period and for each Receivable
that became a Defaulted Receivable during such Collection Period, the excess of
the Outstanding Principal Balance of each such Receivable over Liquidation
Proceeds received with respect to such Receivable during such Collection Period,
to the extent allocable to principal.

 

“Receivable” means any retail motor vehicle installment loan with respect to a
new or used automobile or light-duty truck which shall appear on the Schedule of
Receivables and all Related Security in connection therewith which has not been
released from the lien of the Indenture.

 

“Receivable Files” has the meaning set forth in Section 2.4(a) of the Sale and
Servicing Agreement.

 

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for the Certificates, the close of business on the last Business Day
of the calendar month immediately preceding the calendar month in which such
Payment Date or Redemption Date occurs and (ii) for any Book-Entry Notes, the
close of business on the Business Day immediately preceding such Payment Date or
Redemption Date.

 

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

 

“Recoveries” shall mean, with respect to any Collection Period, all amounts
received by the Servicer with respect to any Defaulted Receivable during any
Collection Period following the Collection Period in which such Receivable
became a Defaulted Receivable, net of any fees, costs and expenses incurred by
the Servicer in connection with the collection of such Receivable and any
payments required by law to be remitted to the Obligor.

 

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

 

“Redemption Price” means an amount equal to the sum of (a) unpaid principal
amount of the Notes redeemed plus (b) accrued and unpaid interest thereon at the
applicable Interest Rate for the Notes being so redeemed, up to but excluding
the Redemption Date.

 

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

708322095 1444367017 

 

“Regular Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the lesser of (i) the Note Balance of the Notes on as of such
Payment Date (before giving effect to any principal payments made on the Notes
on such Payment Date) and (ii) an amount equal to the excess of: (A) (x) the
Note Balance of the Notes as of such Payment Date (before giving effect to any
payments made on the Notes as of such Payment Date); minus (y) the sum of the
First Allocation of Principal and the Second Allocation of Principal, if any, in
each case for such Payment Date; over (B) the Net Pool Balance as of the end of
the related Collection Period less the Targeted Overcollateralization Amount.

 

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be, provided in writing by the
Commission or its staff from time to time.

 

“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) any proceeds from claims on any Insurance Policy
(if such Receivable became a Defaulted Receivable after the Cut-Off Date), (iii)
any other property securing the Receivables and (iv) all proceeds of the
foregoing.

 

“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the following:

 

(a) entry into a material definitive agreement related to the Issuer, the Notes
or the Receivables or an amendment to a Transaction Document, even if the Seller
is not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

 

(b) termination of a Transaction Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

 

(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;

 

(d) an Event of Default;

 

(e) the resignation, removal, replacement or substitution of the Indenture
Trustee or the Owner Trustee; and

 

(f) with respect to the Indenture Trustee only, a required distribution to
Holders of the Notes is not made as of the required Payment Date under the
Indenture.

 

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the Outstanding Principal Balance of such Receivable plus any unpaid
accrued interest related to such Receivable accrued to and including the end of
the Collection Period preceding the date that

708322095 1444367018 

 

such Repurchased Receivable was purchased by the Bank, the Servicer or the
Seller, as applicable.

 

“Repurchased Receivable” means a Receivable purchased by the Bank pursuant to
Section 3.3 of the Purchase Agreement, by the Servicer pursuant to Sections 3.6
and 8.1 of the Sale and Servicing Agreement or by the Seller pursuant to Section
2.3 of the Sale and Servicing Agreement.

 

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

 

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Funds
Shortfall Amount, if any, and (b) the amount on deposit in the Reserve Account
on such Payment Date.

 

“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account
relating to that Payment Date, over (b) the Specified Reserve Account Balance
with respect to that Payment Date.

 

“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject, and who, in each case, shall have direct responsibility
for the administration of the Indenture, (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee and having
direct responsibility for the administration of the Issuer, including any
Managing Director, Director, Vice President, Assistant Vice President, Assistant
Treasurer, Assistant Secretary or Associate, or any other officer customarily
performing functions similar to those performed by any of the above designated
officers and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject and (c) with respect to the Servicer,
the Seller or the Administrator, any officer of such Person having direct
responsibility for the transactions contemplated by the Transaction Documents,
including the President, Treasurer or Secretary or any Vice President,
Controller, Assistant Vice President, Assistant Treasurer, Assistant Secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, among the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.

708322095 1444367019 

 

“Sarbanes Certification” has the meaning set forth in Section 9.21(b)(iii) of
the Sale and Servicing Agreement.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

 

“Schedule of Receivables” means the schedule of Receivables transferred to the
Issuer on the Closing Date.

 

“Second Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A Notes and the Class B Notes (before giving effect to any principal
payments made on the Notes on such Payment Date) minus the First Allocation of
Principal for such Payment Date, over (b) the Net Pool Balance as of the end of
the related Collection Period; provided, however, that the Second Allocation of
Principal for any Payment Date on and after the Final Scheduled Payment Date for
the Class A Notes or the Class B Notes shall not be less than the amount that is
necessary to reduce the Class A Note Balance or the Class B Note Balance, as
applicable, to zero (after the application of the First Allocation of
Principal).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” means USAA Acceptance, LLC, a Delaware limited liability company.

 

“Servicer” means the Bank, initially, and any replacement Servicer appointed
pursuant to the Sale and Servicing Agreement.

 

“Servicer Replacement Event” means any one or more of the following that shall
have occurred and be continuing:

 

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee for distribution to the Noteholders, which
failure continues unremedied for five Business Days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing a majority of the
aggregate principal amount of the Outstanding Notes, voting together as a single
Class;

 

(b) any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the Sale and Servicing
Agreement, which failure materially and adversely affects the rights of the
Issuer or the Noteholders, and which continues unremedied for 90 days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing a majority of the aggregate principal amount of the Outstanding
Notes, voting together as a single Class (it being understood that no Servicer
Replacement Event will result from a breach by the Servicer of any covenant for
which the repurchase of the affected Receivable is specified as the sole remedy
pursuant to Section 2.3 or Section 3.6 of the Sale and Servicing Agreement);

708322095 1444367020 

 

(c) any representation or warranty of the Servicer made in any Transaction
Document to which the Servicer is a party or by which it is bound or any
certificate delivered pursuant to the Sale and Servicing Agreement proves to
have been incorrect in any material respect when made, which failure materially
and adversely affects the rights of the Issuer or the Noteholders, and which
failure continues unremedied for 90 days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing a majority of the
aggregate principal amount of the Outstanding Notes, voting together as a single
Class (it being understood that any repurchase of a Receivable by the Bank
pursuant to Section 3.3 of the Purchase Agreement, by the Seller pursuant to
Section 2.3 of the Sale and Servicing Agreement or by the Servicer pursuant to
Section 3.6 of the Sale and Servicing Agreement shall be deemed to remedy any
incorrect representation or warranty with respect to such Receivable); or

 

(d) the Servicer suffers a Insolvency Event;

 

provided, however, that a delay or failure of performance referred to under
clause (a) above for a period of 90 days will not constitute a Servicer
Replacement Event if such delay or failure was caused by force majeure or other
similar occurrence as certified by the Servicer in an Officer’s Certificate of
the Servicer delivered to the Indenture Trustee.

 

The existence or occurrence of any “material instance of noncompliance” (within
the meaning of Item 1122 of Regulation AB) shall not create any presumption that
any event in clauses (a), (b) or (c) above has occurred.

 

“Servicer’s Certificate” means the certificate delivered pursuant to Section 3.8
of the Sale and Servicing Agreement.

 

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

 

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth, (B)
the Servicing Fee Rate and (C) the Net Pool Balance as of the first day of the
related Collection Period (or, in the case of the first Payment Date, as of the
Cut-Off Date).

 

“Servicing Fee Rate” means 1.00% per annum.

 

“Similar Law” means any federal, state, local or other law that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code.

 

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

 

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method. For the avoidance of doubt, a TrueCar Receivable shall be
deemed to be a Simple Interest Receivable.

708322095 1444367021 

 

“Specified Reserve Account Balance” shall mean 0.25% of the Net Pool Balance as
of the Cut-Off Date; provided, however, on any Payment Date after the Notes are
no longer Outstanding following payment in full of the principal and interest on
the Notes, the “Specified Reserve Account Balance” shall be $0.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, or any successor that is a nationally
recognized statistical rating organization.

 

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

 

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 6.5 of the Sale and Servicing Agreement.

 

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

 

“Targeted Overcollateralization Amount” means, with respect to any Payment Date,
the greater of (a) 1.50% of the Net Pool Balance on such Payment Date, less the
Specified Reserve Account Balance and (b) 0.75% of the Net Pool Balance as of
the Cut-Off Date. Notwithstanding the foregoing, the Targeted
Overcollateralization Amount shall not exceed the Net Pool Balance on such
Payment Date.

 

“Tax Identification Information” means properly completed and signed tax
certifications (generally with respect to U.S. Federal Income Tax, IRS Form W-9
(or applicable successor form) in the case of a person that is a “United States
Person” within the meaning of Section 7701(a)(30) of the Code or the appropriate
IRS Form W-8 (or applicable successor form) in the case of a person that is not
a “United States Person” within the meaning of Section 7701(a)(30) of the Code),
and, if applicable, any other information sufficient to eliminate the imposition
of, or determine the amount of FATCA Withholding Tax.

 

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

 

“Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement and the Trust Agreement, as the same may be amended or
modified from time to time.

 

“Transferred Assets” means (a) the Purchased Assets, (b) all of the Seller’s
rights under the Purchase Agreement and (c) all proceeds of the foregoing.

708322095 1444367022 

 

“True Car Receivable” means a Receivable pursuant to which the interest rate is
reduced within five Business Days after origination through the TrueCar program
in accordance with the Servicer’s Customary Servicing Practices.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

 

“Trust Accounts” has the meaning set forth in Section 4.1 of the Sale and
Servicing Agreement.

 

“Trust Agreement” means the Trust Agreement, dated as of January 23, 2014 as
amended and restated by the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.

 

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale and Servicing Agreement, the Related Security relating thereto and
Collections thereon after the Cut-Off Date, (ii) the Receivable Files, (iii) the
rights of the Issuer to the funds on deposit from time to time in the Trust
Accounts and any other account or accounts established pursuant to the Indenture
or Sale and Servicing Agreement and all cash, investment property and other
property from time to time credited thereto and all proceeds thereof (including
investment earnings, net of losses and investment expenses, on amounts on
deposit therein), (iv) the rights of the Seller, as buyer, under the Purchase
Agreement, (v) the rights of the Issuer under the Sale and Servicing Agreement
and the Administration Agreement and (vi) all proceeds (as defined in 9-102(64)
of the UCC) of the foregoing.

 

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

 

“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).

 

“USAA Parties” means, collectively, the Bank, the Depositor and the Issuer.



708322095 1444367023 